Exhibit 10.1

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

BETWEEN

 

SMITH PRODUCTION INC.

AS SELLER

 

AND

 

EDGE PETROLEUM EXPLORATION COMPANY

AS PURCHASER


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

PAGE

 

 

 

ARTICLE I PURCHASE AND SALE

 

5

Section 1.1  Purchase and Sale

 

5

Section 1.2  Assets

 

6

Section 1.3  Excluded Assets

 

7

Section 1.4  Effective Time

 

8

Section 1.5  Delivery and Maintenance of Records

 

8

Section 1.6  Proration of Costs and Revenues

 

8

 

 

 

ARTICLE II PURCHASE PRICE

 

9

Section 2.1  Purchase Price

 

9

Section 2.2  Adjustments to Purchase Price

 

9

Section 2.3  Allocation of Purchase Price

 

10

Section 2.4  Deposit

 

11

 

 

 

ARTICLE III TITLE MATTERS

 

11

Section 3.1  Seller’s Title

 

11

Section 3.2  Defensible Title

 

12

Section 3.3  Permitted Encumbrances

 

13

Section 3.4  Notice of Title Defects

 

14

Section 3.5  Remedies for Title Defects

 

15

Section 3.6  Consents to Assignment and Preferential Rights to Purchase

 

17

Section 3.7  Casualty Loss

 

18

Section 3.8  Condemnation Loss

 

18

Section 3.9  Limitations on Applicability

 

18

 

 

 

ARTICLE IV ENVIRONMENTAL MATTERS

 

18

Section 4.1  Environmental Assessment

 

18

Section 4.2  Notice of Material Adverse Environmental Condition

 

19

Section 4.3  Environmental Remedies

 

19

Section 4.4  Limitations

 

20

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER

 

21

Section 5.1  Disclaimers

 

21

Section 5.2  Existence and Qualification

 

22

Section 5.3  Power

 

22

Section 5.4  Authorization and Enforceability

 

23

Section 5.5  No Conflicts

 

23

Section 5.6  Purchaser’s Liability for Brokers’ Fees

 

23

Section 5.7  Litigation

 

23

Section 5.8  Taxes and Assessments

 

23

Section 5.9  Outstanding Capital Commitments

 

24

Section 5.10  Compliance with Laws

 

24

Section 5.11  Contracts

 

24

Section 5.12  Payments

 

24

Section 5.13  Gas Imbalances

 

24

 

i


--------------------------------------------------------------------------------




 

 

PAGE

 

 

 

Section 5.14  Governmental Authorizations

 

25

Section 5.15  Consents to Assignments and Preferential Purchase Rights

 

25

Section 5.16  Non-foreign Person

 

25

Section 5.17  Payout Balances

 

25

Section 5.18  Condemnation

 

25

Section 5.19  Bankruptcy

 

25

Section 5.20  NGA

 

26

Section 5.21  Investment Company

 

26

Section 5.22  Suspense Accounts

 

26

Section 5.23  Material Changes

 

26

Section 5.24  Calls on Production

 

26

Section 5.25  No Forward Sales

 

26

Section 5.26  Wells to Be Plugged and Abandoned

 

26

Section 5.27  No Sale or Hypothecation

 

27

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

27

Section 6.1  Existence and Qualification

 

27

Section 6.2  Power

 

27

Section 6.3  Authorization and Enforceability

 

27

Section 6.4  No Conflicts

 

27

Section 6.5  Seller’s Liability for Brokers’ Fees

 

28

Section 6.6  Litigation

 

28

Section 6.7  Financing

 

28

Section 6.8  Texas Deceptive Trade Practices-Consumer Protection Act

 

28

Section 6.9  No Reliance

 

28

 

 

 

ARTICLE VII COVENANTS OF THE PARTIES

 

29

Section 7.1  Access

 

29

Section 7.2  Government Reviews

 

29

Section 7.3  Notification of Breaches

 

30

Section 7.4  Assignments and Bills of Sale

 

30

Section 7.5  Public Announcements

 

30

Section 7.6  Operation of Business Pending Closing

 

31

Section 7.7  Indemnity Regarding Access

 

32

Section 7.8  Gas Imbalances and Take-or-Pay Make-up Obligations

 

32

Section 7.9  Consents and Preferential Rights

 

33

Section 7.10  Tax Matters

 

35

Section 7.11  Further Assurances

 

35

Section 7.12  Replacement of Bonds, Letters of Credit and Guarantees

 

35

Section 7.13  Like-Kind Exchange

 

35

Section 7.14  Arbitration

 

36

Section 7.15  Delivery of Financial Statements and Reserve Information

 

36

 

 

 

ARTICLE VIII CONDITIONS TO CLOSING

 

37

Section 8.1  Conditions of Seller to Closing

 

37

 

ii


--------------------------------------------------------------------------------




 

 

PAGE

 

 

 

Section 8.2  Conditions of Purchaser to Closing

 

38

 

 

 

ARTICLE IX CLOSING

 

39

Section 9.1  Time and Place of Closing

 

39

Section 9.2  Obligations of Seller at Closing

 

39

Section 9.3  Obligations of Purchaser at Closing

 

40

Section 9.4  Closing Payment and Post-Closing Purchase Price Adjustments

 

40

 

 

 

ARTICLE X TERMINATION

 

41

Section 10.1  Termination

 

41

Section 10.2  Effect of Termination

 

41

Section 10.3  Distribution of Deposit Upon Termination

 

42

 

 

 

ARTICLE XI POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS
AND WAIVERS

 

42

Section 11.1  Receipts

 

42

Section 11.2  Expenses

 

43

Section 11.3  Assumption and Indemnification

 

43

Section 11.4  Indemnification Actions

 

47

Section 11.5  Survival

 

49

Section 11.6  Recording

 

50

Section 11.7  Independent Investigation

 

50

Section 11.8  Disclaimer Regarding Information

 

51

Section 11.9  Waiver of Trade Practices Acts

 

51

Section 11.10  Post-Closing Audit Rights

 

51

 

 

 

ARTICLE XII MISCELLANEOUS

 

51

Section 12.1  Counterparts

 

51

Section 12.2  Notice

 

51

Section 12.3  Binding Agreement

 

52

Section 12.4  Expenses

 

52

Section 12.5  Change of Name

 

52

Section 12.6  Construction

 

53

Section 12.7  Governing Law

 

53

Section 12.8  Captions

 

53

Section 12.9  Waivers

 

53

Section 12.10  Assignment

 

53

Section 12.11  Entire Agreement

 

53

Section 12.12  Amendment

 

53

Section 12.13  No Third-Party Beneficiaries

 

54

Section 12.14  References

 

54

Section 12.15  Severability

 

54

 

iii


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement is executed on this the 16th day of November,
2006, to be effective as of the Effective Time, by and between Smith Production
Inc., a Texas corporation, and Edge Petroleum Exploration Company, a Delaware
corporation.

In consideration of the mutual promises and other valuable consideration recited
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

DEFINITIONS

“AFE” shall mean authority for expenditure as used in Section 5.9.

“Adjustment Period” shall mean the period of time commencing at the Effective
Time and ending on the Closing Date as discussed in Section 2.2.

“Adjusted Purchase Price” shall mean the Purchase Price after calculating and
applying the adjustments set forth in Section 2.2.

“Affiliates” with respect to any Person, means any person that directly or
indirectly controls, is controlled by or is under common control with such
Person.

“Agreement” shall mean this Purchase and Sale Agreement.

“Allocated Value” shall mean the allocation of the unadjusted Purchase Price
among each of the Assets as described in Section 2.3.

“Assets” shall mean the property and property rights set forth in Section 1.2.

“Assignment and Bill of Sale” shall mean the conveyance document by which Seller
conveys the Assets to Purchaser as described in Section 3.1(b).

“Assignment of Pipeline Assets” shall mean the conveyance document by which
Seller conveys the Pipeline Assets to Purchaser as described in Section 3.1(d).

“Assumed Obligations” has the meaning set forth in Section 11.3(a).

“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.

“Closing” has the meaning set forth in Section 9.1(a).

“Closing Date” has the meaning set forth in Section 9.1(b).

“Closing Payment” has the meaning set forth in Section 9.4(a).

“Code” has the meaning set forth in Section 2.3.

“Confidentiality Agreement” has the meaning set forth in Section 7.1(a).


--------------------------------------------------------------------------------




“Contracts” has the meaning set forth in Section 1.2(d).

“Damages” has the meaning set forth in Section 11.3(e).

“Defensible Title” has the meaning set forth in Section 3.2.

“Deposit” has the meaning set forth in Section 2.4.

“DTPA” has the meaning set forth in Section 6.8.

“Effective Time” has the meaning set forth in Section 1.4.

“Environmental Assessment” has the meaning set forth in Section 4.1.

“Environmental Laws” means, as the same have been amended as of the Effective
Time, the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. Section 9601 et seq.; the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C.
Section 1251 et seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1471 et seq.; the
Toxic Substances Control Act, 15 U.S.C. Sections 2601 through 2629; the Oil
Pollution Act, 33 U.S.C. Section 2701 et seq.; the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. Section 11001 et seq.; and the Safe
Drinking Water Act, 42 U.S.C. Sections 300f through 300j; and all similar Laws
as of the Effective Time of any Governmental Body having jurisdiction over the
Properties addressing pollution or protection of the environment and all
regulations implementing the foregoing.

“Environmental Liabilities” shall mean, with respect to the Properties, any and
all environmental response costs, costs to cure, restoration costs, costs of
remediation, settlements, penalties, fines, attorney fees, and Damages (i)
related to a Material Adverse Environmental Condition regardless of whether same
occurred PRIOR TO, AT OR AFTER THE EFFECTIVE TIME and/or (ii) incurred or
imposed pursuant to any claim or cause of action by a Governmental Body or other
Person for remediation or response costs or any remediation obligation or
Damages arising out of any violation of any Environmental Law which is
attributable to the ownership or operation of the Properties PRIOR TO, AT OR
AFTER THE EFFECTIVE TIME.

“Equipment” has the meaning set forth in Section 1.2(f).

“Excluded Assets” has the meaning set forth in Section 1.3.

“Governmental Authorization” has the meaning set forth in Section 5.14.

“Governmental Body” means any federal, state, local, municipal or other
governmental regulatory agency, administrative agency, commission, court,
tribunal, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
powers.

2


--------------------------------------------------------------------------------




“HSR Act” means the Hart-Scott Rodino Antitrust Improvements Act of 1976 as
discussed in Section 7.2.

“Hydrocarbons” shall mean oil, gas, condensate, other gaseous and liquids
products and all products attributable thereto, produced from or attributable to
the Properties.

“Indemnification Notice” has the meaning set forth in Section 11.4(b).

“Indemnify” has the meaning set forth in Section 11.3(b).

“Indemnified Party” has the meaning set forth in Section 11.4(a).

“Indemnifying Party” has the meaning set forth in Section 11.4(a).

“Lands” has the meaning set forth in Section 1.2(a).

“Laws” means all statutes, rules, regulations, ordinances, orders, and codes of
Governmental Bodies.

“Leases” has the meaning set forth in Section 1.2(a).

“Litigation Expenses” has the meaning set forth in Section 11.3(b)(ix).

“Material Adverse Environmental Condition” shall mean, with respect to the
Properties, any violations of Environmental Laws; any condition that is required
to be remediated or cured under applicable Environmental Laws in effect at the
time of the Environmental Assessment; the failure to remediate or cure any
condition that is required to be remediated or cured under applicable
Environmental Laws in effect at the time of the Environmental Assessment; any
action or proceeding before any Governmental Body alleging potential liability
arising out of or resulting from any actual or alleged violation of, or any
remedial obligation under, any Environmental Law with respect to the Properties
or notice of same to Seller by any Person.

“Net Revenue Interest” shall mean an ownership interest, expressed either as a
decimal or percentage, in the stream of revenues attributable to the Assets, net
of all burdens, as discussed in Section 3.2(a).

“Permitted Encumbrances” has the meaning set forth in Section 3.3.

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government or agency or subdivision thereof or any other entity.

“Pipeline Assets” has the meaning set forth in Section 1.2(i).

“Properties” shall mean the Units, Leases, Lands and Wells.

“Property Costs” shall mean all operating expenses and capital expenditures
incurred in the ownership and operation of the Assets and, where applicable, in
accordance with the relevant operating or unit agreement, and overhead costs
charged to the Assets under the relevant

3


--------------------------------------------------------------------------------




operating agreement or unit agreement, if any. Property Costs shall include
costs of insurance and ad valorem, property, severance, production and similar
Taxes based upon or measured by the ownership or operation of the Assets or the
production of Hydrocarbons therefrom, but excluding any other Taxes.  Property
Costs shall not include liabilities and expenses attributable to (i) claims,
investigations, administrative proceedings or litigation directly or indirectly
arising out of or resulting from actual or claimed personal injury or death,
property damage or violation of any Law, (ii) obligations to plug wells,
dismantle facilities, close pits and restore the surface around such wells,
facilities and pits, (iii) obligations to remediate or cure any contamination of
groundwater, surface water, soil or Equipment under applicable Environmental
Laws, (iv) obligations to furnish make-up gas according to the terms of
applicable gas sales, gathering or transportation contracts, (v) gas balancing
obligations, (vi) obligations related to the Excluded Assets and (vii)
obligations to pay Working Interests, royalties, overriding royalties or other
interests held in suspense.

“PUD” shall mean a geographic area on lands covered by the Leases which is a
potential drilling location to be determined by Seller containing the greater of
(i) the lands described in an applicable Railroad Commission of Texas Form W-1,
or (ii) forty (40) acres.

“Purchase Price” has the meaning set forth in Section 2.1.

“Purchaser” shall mean Edge Petroleum Exploration Company.

“Purchaser Indemnitees” shall mean Purchaser, its officers, directors,
shareholders, members, employees, agents, representatives, Affiliates and
subsidiaries.

“Purchaser’s Indemnification Obligations” shall mean those obligations described
in Section 11.3(b).

“Records” has the meaning set forth in Section 1.2(h).

“Secondary Purchase and Sale Agreement” shall mean that certain Purchase and
Sale Agreement between Seller and Purchaser having an Effective Time of January
1, 2007 at 12:01 a.m. local time at the location of the Properties covering all
of Seller’s interest in the Assets described therein which was prepared and
executed contemporaneously with the preparation and execution of this Agreement.

“Seller” shall mean Smith Production Inc.

“Seller Operated Assets” shall mean Assets operated by Seller.

“Seller Indemnitees” shall mean Seller, its officers, directors, shareholders,
members, employees, agents, representatives, Affiliates and subsidiaries.

“Seller’s Indemnification Obligations” shall mean those obligations described in
Section 11.3(c).

“Surface Contracts” has the meaning set forth in Section 1.2(e).

4


--------------------------------------------------------------------------------




“Tax(es)” means all federal, state, local and foreign income, profits,
franchise, sales, use, ad valorem, property, severance, production, excise,
stamp, documentary, real property transfer or gain, gross receipts, goods and
services, registration, capital, transfer, or withholding Taxes or other
governmental fees or charges imposed by any taxing authority, including any
interest, penalties or additional amounts which may be imposed with respect
thereto.

“Tax Returns” has the meaning set forth in Section 5.8.

“Third Party Claim” has the meaning set forth in Section 11.4(b).

“Title Benefit” shall mean any right or condition that operates to increase the
Net Revenue Interest of Seller in any Property above the Net Revenue Interest
shown on Exhibit 1.2(b), without causing a proportionate increase in Seller’s
Working Interest as shown in Exhibit 1.2(b) as discussed in Section 3.2.

“Title Benefit Amount” has the meaning set forth in Section 3.4(c).

“Title Benefit Notice” has the meaning set forth in Section 3.4(b).

“Title Claim Date” has the meaning set forth in Section 3.4(a).

“Title Defect” has the meaning set forth in Section 3.2.

“Title Defect Amount” has the meaning set forth in Section 3.5(a)(i).

“Title Defect Notice” has the meaning set forth in Section 3.4(a).

“Title Defect Property” has the meaning set forth in Section 3.4(a).

“Units” has the meaning set forth in Section 1.2(c).

“Wells” has the meaning set forth in Section 1.2(b).

“Working Interest” shall mean the gross leasehold ownership interest in the
Leases, or, as the case may be, the gross ownership interest in fee minerals or
other types of interests which are included within the Assets, as discussed in
Section 3.2(b).


ARTICLE I
PURCHASE AND SALE


SECTION 1.1         PURCHASE AND SALE.

At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell and convey the Assets to Purchaser and
Purchaser agrees to purchase, accept and pay for the Assets.

5


--------------------------------------------------------------------------------




Section 1.2         Assets.

As used herein, “Assets” means all of Seller’s interests in the following
property rights described in 1.2(a) through 1.2(i), inclusive, as follows:


(A)         OIL, GAS AND MINERAL LEASES; SUBLEASES AND OTHER LEASEHOLDS;
ROYALTIES, OVERRIDING ROYALTIES, NET PROFIT INTERESTS, MINERAL FEE INTERESTS,
CARRIED INTERESTS; FARMOUT RIGHTS; OPTIONS; AND OTHER PROPERTIES AND INTERESTS
(COLLECTIVELY, THE “LEASES”) AS MORE PARTICULARLY DESCRIBED ON EXHIBIT 1.2(A)
ATTACHED HERETO, SUBJECT TO SUCH DEPTH LIMITATIONS, EXCLUSIONS AND OTHER
RESTRICTIONS AS DESCRIBED ON EXHIBIT 1.2 (A) AND ALL TENEMENTS, HEREDITAMENTS
AND APPURTENANCES BELONGING TO THE LEASES, TOGETHER WITH EACH AND EVERY KIND AND
CHARACTER OF RIGHT, TITLE, CLAIM, AND INTEREST THAT SELLER HAS IN AND TO THE
LEASES AND THE LANDS COVERED THEREBY, POOLED, UNITIZED OR COMMUNITIZED THEREWITH
(THE “LANDS”);


(B)        OIL, GAS, WATER, DISPOSAL, OR INJECTION WELLS LOCATED ON THE LANDS,
WHETHER PRODUCING, NOT PRODUCING, SHUT-IN, TEMPORARILY ABANDONED OR PERMANENTLY
ABANDONED, INCLUDING THE INTERESTS IN THE WELLS AS DESCRIBED ON EXHIBIT 1.2(B)
ATTACHED HERETO (THE “WELLS”);


(C)         UNITS WHICH INCLUDE ALL OR PORTIONS OF THE LEASES, LANDS OR WELLS AS
DESCRIBED ON EXHIBIT 1.2(C) ATTACHED HERETO (THE “UNITS”) INCLUDING PRODUCTION
FROM ANY SUCH UNIT, WHETHER SUCH UNIT PRODUCTION COMES FROM WELLS LOCATED ON OR
OFF OF A LEASE, AND ALL TENEMENTS, HEREDITAMENTS AND APPURTENANCES BELONGING TO
THE UNITS;


(D)        CONTRACTS, AGREEMENTS, ORDERS AND INSTRUMENTS BY WHICH THE ASSETS ARE
BOUND OR TO WHICH THE ASSETS ARE SUBJECT, OR THAT RELATE TO OR ARE OTHERWISE
APPLICABLE TO THE ASSETS, TO THE EXTENT APPLICABLE TO THE ASSETS RATHER THAN
SELLER’S OTHER PROPERTIES, INCLUDING, WITHOUT LIMITATION, OPERATING AGREEMENTS,
UNITIZATION, POOLING AND COMMUNITIZATION AGREEMENTS, DECLARATIONS AND ORDERS,
JOINT VENTURE AGREEMENTS, FARMIN AND FARMOUT AGREEMENTS, WATER RIGHTS
AGREEMENTS, EXPLORATION AGREEMENTS, PARTICIPATION AGREEMENTS, EXCHANGE
AGREEMENTS, TRANSPORTATION OR GATHERING AGREEMENTS, AGREEMENTS FOR THE SALE AND
PURCHASE OF OIL, GAS, CASINGHEAD GAS OR PROCESSING AGREEMENTS TO THE EXTENT
APPLICABLE TO THE ASSETS OR THE PRODUCTION OF OIL AND GAS AND OTHER MINERALS AND
PRODUCTS PRODUCED IN ASSOCIATION THEREWITH FROM THE ASSETS (ALL OF WHICH ARE
HEREINAFTER COLLECTIVELY REFERRED TO AS “CONTRACTS”) BUT EXCLUDING ANY CONTRACTS
TO THE EXTENT TRANSFER IS RESTRICTED BY THIRD-PARTY AGREEMENT OR APPLICABLE LAW
AND THE NECESSARY CONSENTS TO TRANSFER ARE NOT OBTAINED PURSUANT TO SECTION 7.9;
PROVIDED THAT “CONTRACTS” SHALL NOT INCLUDE THE LEASES;


(E)         EASEMENTS, PERMITS, LICENSES, SERVITUDES, RIGHTS-OF-WAY, SURFACE
LEASES AND OTHER SURFACE RIGHTS (“SURFACE CONTRACTS”) APPURTENANT TO, AND USED
OR HELD FOR USE PRIMARILY IN CONNECTION WITH THE PROPERTIES, EXCLUDING ANY
SURFACE CONTRACTS TO THE EXTENT TRANSFER IS RESTRICTED BY THIRD-PARTY AGREEMENT
OR APPLICABLE LAW AND THE NECESSARY CONSENTS TO TRANSFER ARE NOT OBTAINED
PURSUANT TO SECTION 7.9;


(F)         EQUIPMENT, MACHINERY, FIXTURES, FACILITIES AND IMPROVEMENTS LOCATED
ON THE PROPERTIES INCLUDING, WITHOUT LIMITATION, ALL TANKS, BOILERS, INJECTION
FACILITIES, SALTWATER DISPOSAL FACILITIES, COMPRESSION FACILITIES, PUMPING UNITS
AND ENGINES, FLOW

6


--------------------------------------------------------------------------------





LINES, PIPELINES, GATHERING SYSTEMS, GAS AND OIL TREATING FACILITIES, MACHINERY,
POWER LINES, TELEPHONE AND TELEGRAPH LINES, ROADS, AND OTHER APPURTENANCES, BUT
EXCLUDING (I) VEHICLES, (II) COMPUTERS AND RELATED PERIPHERAL EQUIPMENT, (III)
COMMUNICATIONS EQUIPMENT AND (IV) COMMUNICATIONS LICENSES GRANTED BY THE FEDERAL
COMMUNICATIONS COMMISSION OR OTHER GOVERNMENTAL AGENCY (SUBJECT TO SUCH
EXCLUSIONS, THE “EQUIPMENT”);


(G)        HYDROCARBONS PRODUCED FROM OR ATTRIBUTABLE TO THE PROPERTIES FROM AND
AFTER THE EFFECTIVE TIME AND ALL OIL, GAS, CONDENSATE AND IMBALANCES WITH
CO-OWNERS AND WITH PIPELINES AND ALL MAKE-UP RIGHTS WITH RESPECT TO TAKE-OR-PAY
PAYMENTS;


(H)        TO THE EXTENT TRANSFERABLE, ALL LEASE FILES; LAND FILES; WELL FILES;
GAS AND OIL SALES CONTRACT FILES; GAS PROCESSING FILES; DIVISION ORDER FILES;
ABSTRACTS; TITLE OPINIONS; LAND SURVEYS; AND NON-CONFIDENTIAL LOGS RELATED TO
THE ASSETS LISTED ABOVE IN SUBSECTIONS (A)-(G), INCLUSIVE, BUT EXCLUDING (I) ANY
BOOKS, RECORDS, DATA, FILES, MAPS AND ACCOUNTING RECORDS TO THE EXTENT
DISCLOSURE OR TRANSFER IS RESTRICTED BY THIRD-PARTY AGREEMENT OR APPLICABLE LAW
AND THE NECESSARY CONSENTS TO TRANSFER ARE NOT OBTAINED PURSUANT TO SECTION 7.9,
(II) PROPRIETARY ENGINEERING DATA, MAPS AND RESERVE STUDIES, (III) COMPUTER
SOFTWARE, (IV) WORK PRODUCT OF SELLER’S LEGAL COUNSEL (OTHER THAN TITLE
OPINIONS), (V) RECORDS AND DOCUMENTS RELATING TO THE NEGOTIATION AND
CONSUMMATION OF THE SALE OF THE ASSETS AND (VI) CORPORATE, FINANCIAL, INCOME AND
FRANCHISE TAX AND LEGAL RECORDS OF SELLER THAT RELATE TO SELLER’S BUSINESS
GENERALLY (WHETHER OR NOT RELATING TO THE ASSETS) (SUBJECT TO SUCH EXCLUSIONS,
THE “RECORDS”); PROVIDED, HOWEVER, THAT SELLER MAY RETAIN THE ORIGINALS OF SUCH
FILES AND OTHER RECORDS AS SELLER HAS DETERMINED MAY BE REQUIRED FOR LITIGATION,
TAX, ACCOUNTING, AND AUDITING PURPOSES AND PROVIDE PURCHASER WITH COPIES
THEREOF, EXCLUDING, HOWEVER, THE EXCLUDED ASSETS (AS DEFINED IN SECTION 1.3);
AND


(I)          THE PIPELINE SYSTEMS (THE “PIPELINE ASSETS”) MORE PARTICULARLY
DESCRIBED ON EXHIBIT 1.2(I), INCLUDING ALL PIPES, FACILITIES, EQUIPMENT,
EASEMENTS, RIGHTS-OF-WAY, GAS IN PIPES, INCLUDING LINE PACK, OTHER PROPERTY
ASSOCIATED WITH THE PIPELINE ASSETS, AND RELATED FILES, SUBJECT TO THE
RESTRICTIONS AND LIMITATIONS SET FORTH IN 1.2(H) ABOVE.


SECTION 1.3         EXCLUDED ASSETS.  NOTWITHSTANDING THE FOREGOING, THE ASSETS
SHALL NOT INCLUDE THE FOLLOWING LISTED ITEMS WHICH ARE EXCEPTED AND RESERVED TO
SELLER AND EXCLUDED FROM THIS AGREEMENT (COLLECTIVELY, THE “EXCLUDED ASSETS”):


(A)         THE DOCUMENTS, FILES, RECORDS AND INFORMATION EXCLUDED IN 1.2(H)
ABOVE;


(B)        THE EQUIPMENT, MACHINERY, LICENSES, FIXTURES AND OTHER TANGIBLE
PERSONAL PROPERTY EXCLUDED IN 1.2(F) ABOVE;


(C)         ALL RIGHTS TO ANY REFUND OF TAXES OR OTHER COSTS OR EXPENSES BORNE
BY SELLER OR SELLER’S PREDECESSORS IN INTEREST AND TITLE ATTRIBUTABLE TO PERIODS
PRIOR TO THE EFFECTIVE TIME;


(D)        ALL RIGHTS RELATING TO THE EXISTING CLAIMS AND CAUSES OF ACTION
DESCRIBED IN EXHIBIT 5.7 HERETO;

7


--------------------------------------------------------------------------------





(E)         SELLER’S BONDS, LETTERS OF CREDIT, GUARANTEES, PERMITS AND LICENSES;


(F)         ALL TRADE CREDITS, ACCOUNT RECEIVABLES, NOTE RECEIVABLES,
TAKE-OR-PAY AMOUNTS RECEIVABLE, AND OTHER RECEIVABLES ATTRIBUTABLE TO THE ASSETS
WITH RESPECT TO ANY PERIOD OF TIME PRIOR TO THE EFFECTIVE TIME;


(G)        ALL SEISMIC, GEOLOGICAL, AND GEOPHYSICAL DATA COVERING THE
PROPERTIES; AND


(H)        ALL SURFACE ESTATE FEE LOCATED ON THE PROPERTIES, INCLUDING, WITHOUT
LIMITATION, ALL BUILDINGS, STRUCTURES, AND IMPROVEMENTS LOCATED ON THE SURFACE
ESTATE FEE.


(I)          ALL OTHER ITEMS LISTED IN EXHIBIT 1.3.


SECTION 1.4         EFFECTIVE TIME.  SELLER SHALL TRANSFER POSSESSION OF THE
ASSETS TO PURCHASER AT THE CLOSING, BUT THE EFFECTIVE TIME OF THE TRANSFER OF
THE ASSETS SHALL BE JANUARY 1, 2007, AT 12:01 A.M., LOCAL TIME AT THE LOCATION
OF THE PROPERTIES (THE “EFFECTIVE TIME”).


SECTION 1.5         DELIVERY AND MAINTENANCE OF RECORDS.


(A)         SELLER SHALL DELIVER THE RECORDS TO PURCHASER WITHIN TEN (10) DAYS
FOLLOWING CLOSING. SELLER MAY RETAIN ORIGINAL RECORDS AS SET FORTH IN SECTION
1.2(H) AND COPIES OF ANY RECORDS.


(B)        FOR FOUR (4) YEARS FOLLOWING CLOSING, PURCHASER SHALL (I) RETAIN THE
RECORDS, (II) PROVIDE SELLER, ITS OFFICERS, EMPLOYEES AND REPRESENTATIVES WITH
ACCESS TO THE RECORDS DURING NORMAL BUSINESS HOURS FOR REVIEW AND COPYING AT
SELLER’S EXPENSE AND (III) PROVIDE SELLER, ITS OFFICERS, EMPLOYEES AND
REPRESENTATIVES WITH ACCESS TO MATERIALS RECEIVED OR PRODUCED AFTER CLOSING
RELATED TO ANY CLAIM FOR INDEMNIFICATION MADE UNDER SECTION 11.3 OF THIS
AGREEMENT (EXCLUDING, HOWEVER, ATTORNEY WORK PRODUCT AND ATTORNEY-CLIENT
COMMUNICATIONS WITH RESPECT TO ANY SUCH CLAIM BEING BROUGHT BY PURCHASER AND
INFORMATION SUBJECT TO AN APPLICABLE CONFIDENTIALITY RESTRICTION IN FAVOR OF
THIRD PARTIES) FOR REVIEW AND COPYING AT SELLER’S EXPENSE.


SECTION 1.6         PRORATION OF COSTS AND REVENUES.


(A)         PURCHASER SHALL BE ENTITLED TO ALL (I) HYDROCARBONS PRODUCED FROM OR
ATTRIBUTABLE TO THE PROPERTIES AT AND AFTER THE EFFECTIVE TIME, (II) PROCEEDS
FROM THE SALE OF HYDROCARBONS AT AND AFTER THE EFFECTIVE TIME AND (III) OTHER
INCOME, PROCEEDS, RECEIPTS AND CREDITS EARNED WITH RESPECT TO THE ASSETS AT OR
AFTER THE EFFECTIVE TIME. PURCHASER SHALL BE LIABLE AND RESPONSIBLE FOR (AND
ENTITLED TO ANY REFUNDS WITH RESPECT TO) ALL PROPERTY COSTS INCURRED AT AND
AFTER THE EFFECTIVE TIME.


(B)        SELLER SHALL BE ENTITLED TO ALL (I) HYDROCARBONS PRODUCED FROM OR
ATTRIBUTABLE TO THE PROPERTIES PRIOR TO THE EFFECTIVE TIME, (II) PROCEEDS FROM
THE SALE OF HYDROCARBONS PRIOR TO THE EFFECTIVE TIME AND (III) OTHER INCOME,
PROCEEDS, RECEIPTS AND CREDITS EARNED WITH RESPECT TO THE ASSETS PRIOR TO THE
EFFECTIVE TIME. SELLER SHALL BE LIABLE AND RESPONSIBLE FOR (AND ENTITLED TO ANY
REFUNDS WITH RESPECT TO) ALL PROPERTY COSTS INCURRED PRIOR TO THE EFFECTIVE
TIME.

8


--------------------------------------------------------------------------------





(C)         RIGHT-OF-WAY FEES, INSURANCE PREMIUMS AND OTHER PROPERTY COSTS THAT
ARE PAID PERIODICALLY AND CANNOT BE ACCURATELY IDENTIFIED AS BEING INCURRED WHEN
PAID SHALL BE PRORATED BASED ON THE NUMBER OF DAYS IN THE APPLICABLE PERIOD
FALLING BEFORE AND THE NUMBER OF DAYS IN THE APPLICABLE PERIOD FALLING AT OR
AFTER THE EFFECTIVE TIME.


(D)        AD VALOREM, PRODUCTION, SEVERANCE AND SIMILAR TAXES SHALL BE PRORATED
BASED ON THE NUMBER OF UNITS ACTUALLY PRODUCED, PURCHASED OR SOLD OR PROCEEDS OF
SALE, AS APPLICABLE, BEFORE, AND AT OR AFTER, THE EFFECTIVE TIME. IN EACH CASE,
PURCHASER SHALL BE RESPONSIBLE FOR THE PORTION ALLOCATED TO THE PERIOD AT AND
AFTER THE EFFECTIVE TIME, AND SELLER SHALL BE RESPONSIBLE FOR THE PORTION
ALLOCATED TO THE PERIOD BEFORE THE EFFECTIVE TIME.


(E)         FOR PURPOSES OF ALLOCATING PRODUCTION (AND ACCOUNTS RECEIVABLE WITH
RESPECT THERETO), UNDER THIS SECTION 1.6, (I) LIQUID HYDROCARBONS SHALL BE
DEEMED TO BE “FROM OR ATTRIBUTABLE TO” THE PROPERTIES WHEN THEY PASS THROUGH THE
PIPELINE CONNECTING INTO THE STORAGE FACILITIES INTO WHICH THEY ARE RUN AND (II)
GASEOUS HYDROCARBONS SHALL BE DEEMED TO BE “FROM OR ATTRIBUTABLE TO” THE
PROPERTIES WHEN THEY PASS THROUGH THE DELIVERY POINT SALES METERS ON THE
PIPELINES THROUGH WHICH THEY ARE TRANSPORTED. SELLER SHALL UTILIZE REASONABLE
INTERPOLATIVE PROCEDURES TO ARRIVE AT AN ALLOCATION OF PRODUCTION WHEN EXACT
METER READINGS OR GAUGING AND STRAPPING DATA IS NOT AVAILABLE. SELLER SHALL
PROVIDE TO PURCHASER, NO LATER THAN FOUR (4) BUSINESS DAYS PRIOR TO CLOSING, ALL
DATA NECESSARY TO SUPPORT ANY ESTIMATED ALLOCATION, FOR PURPOSES OF ESTABLISHING
THE ADJUSTMENT TO THE PURCHASE PRICE PURSUANT TO SECTION 2.2 HEREOF THAT WILL BE
USED TO DETERMINE THE CLOSING PAYMENT.


ARTICLE II
PURCHASE PRICE


SECTION 2.1         PURCHASE PRICE.  THE PURCHASE PRICE FOR THE ASSETS (THE
“PURCHASE PRICE”) SHALL BE TWO HUNDRED NINETY-FIVE MILLION EIGHT HUNDRED EIGHTY
THOUSAND DOLLARS (U.S. $295,880,000.00) ADJUSTED AS PROVIDED IN SECTION 2.2.


SECTION 2.2         ADJUSTMENTS TO PURCHASE PRICE.  THE PURCHASE PRICE FOR THE
ASSETS SHALL BE ADJUSTED AS FOLLOWS:


(A)         REDUCED BY THE AGGREGATE AMOUNT OF THE PROCEEDS RECEIVED BY SELLER
FROM THE SALE OF HYDROCARBONS AND OTHER PROCEEDS EARNED AND ATTRIBUTABLE TO THE
ASSETS DURING THE ADJUSTMENT PERIOD;


(B)        REDUCED IN ACCORDANCE WITH SECTION 3.5, BY AN AMOUNT EQUAL TO THE
ALLOCATED VALUE OF THOSE PROPERTIES (I) WITH RESPECT TO WHICH PREFERENTIAL
PURCHASE RIGHTS HAVE BEEN EXERCISED PRIOR TO CLOSING OR (II) THAT CANNOT BE
TRANSFERRED AT CLOSING BECAUSE CONSENTS TO THE ASSIGNMENTS OF THOSE PROPERTIES
HAVE NOT BEEN OBTAINED;


(C)         REDUCED BY THE AGGREGATE AMOUNTS PAYABLE TO OWNERS OF WORKING
INTERESTS, ROYALTIES AND OVERRIDING ROYALTIES AND OTHER INTERESTS IN THE
PROPERTIES HELD IN SUSPENSE BY SELLER AS OF THE CLOSING DATE UNLESS THE
SUSPENDED FUNDS ARE TRANSFERRED BY SELLER TO PURCHASER ON THE CLOSING DATE;

9


--------------------------------------------------------------------------------





(D)        REDUCED BY SELLER’S PRO-RATA SHARE OF AD VALOREM TAXES;


(E)         REDUCED IN ACCORDANCE WITH ARTICLE 3 BY AMOUNTS AS REMEDIES FOR
TITLE DEFECTS;


(F)         REDUCED IN ACCORDANCE WITH ARTICLE 4 PURSUANT TO SECTION 4.3
REGARDING ENVIRONMENTAL MATTERS;


(G)        INCREASED BY THE AMOUNT OF ALL PROPERTY COSTS WHICH HAVE BEEN PAID BY
SELLER AND INCURRED DURING THE ADJUSTMENT PERIOD, EXCEPT FOR ANY PROPERTY COSTS
AND OTHER SUCH COSTS ALREADY DEDUCTED IN THE DETERMINATION OF PROCEEDS IN
SECTION 2.2(A);


(H)        INCREASED OR DECREASED, AS APPROPRIATE, PURSUANT TO THE PROVISIONS OF
SECTION 7.8 DEALING WITH GAS IMBALANCES AND/OR TAKE-OR-PAY MAKE-UP OBLIGATIONS;
AND


(I)          INCREASED BY THE AMOUNT OF ANY TITLE BENEFIT PURSUANT TO SECTION
3.5(C).


(J)          INCREASED OR DECREASED BY OTHER AMOUNTS MUTUALLY AGREED TO BY
SELLER AND PURCHASER.

All such adjustments shall be determined in accordance with generally accepted
accounting principles and Council of Petroleum Accountants Society (COPAS)
standards.

The adjustment described in Section 2.2(a) shall serve to satisfy, up to the
amount of the adjustment, Purchaser’s entitlement under Section 1.6 to
Hydrocarbon production from or attributable to the Properties during the
Adjustment Period, and to the other income, proceeds, receipts and credits
earned with respect to the Assets during the Adjustment Period. Purchaser shall
not have any separate rights to receive any production or income, proceeds,
receipts and credits with respect to which an adjustment has been made. 
Similarly, the adjustment described in Section 2.2(g) shall serve to satisfy, up
to the amount of the adjustment, Purchaser’s obligation under Section 1.6 to pay
Property Costs and other costs attributable to the ownership and operation of
the Assets which are incurred during the Adjustment Period. Purchaser shall not
be separately obligated to pay for any Property Costs or other such costs with
respect to which an adjustment has been made.


SECTION 2.3         ALLOCATION OF PURCHASE PRICE.

Attached hereto as Exhibit 2.3 is an agreed allocation of the unadjusted
Purchase Price among each of the Assets, which has been made in compliance with
the principles of Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Treasury regulations thereunder.  The “Allocated Value”
for any Asset shall equal the portion of the unadjusted Purchase Price allocated
to such Asset on Exhibit 2.3, increased or decreased by its respective
proportionate share of the price adjustments described in Section 2.2.  Seller,
however, makes no representation or warranty to Purchaser as to the accuracy of
such values.  Seller and Purchaser agree (i) that the Allocated Values shall be
used by Seller and Purchaser as the basis for notices to holders of preferential
rights to purchase and (ii) that neither Seller nor Purchaser will take
positions inconsistent with the Allocated Values in notices to government

10


--------------------------------------------------------------------------------




authorities, in audit or other proceedings with respect to Taxes, in notices to
holders of preferential rights to purchase.


SECTION 2.4         DEPOSIT.  CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT,
PURCHASER SHALL WIRE TRANSFER TO SELLER AN EARNEST MONEY DEPOSIT IN AN AMOUNT
EQUAL TO TEN MILLION DOLLARS ($10,000,000) (THE “DEPOSIT”). THE DEPOSIT SHALL BE
APPLIED AGAINST THE PURCHASE PRICE IF THE CLOSING OCCURS OR SHALL BE OTHERWISE
DISTRIBUTED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


ARTICLE III
TITLE MATTERS


SECTION 3.1         SELLER’S TITLE.


(A)         SELLER REPRESENTS AND WARRANTS TO PURCHASER THAT SELLER’S TITLE TO
THE WELLS SHOWN ON EXHIBIT 1.2(B) AND THE UNITS SHOWN ON EXHIBIT 1.2 (C) AS OF
THE EFFECTIVE TIME IS (AND AS OF THE CLOSING DATE SHALL BE) DEFENSIBLE TITLE. 
FOR PURPOSES OF THIS ARTICLE 3 REFERENCES TO WELLS SHALL INCLUDE BOTH WELLS AND
PUDS.


(B)        THE ASSIGNMENT AND BILL OF SALE TO BE DELIVERED BY SELLER TO
PURCHASER SHALL BE IN FORM IDENTICAL TO THE ASSIGNMENT SHOWN ON EXHIBIT 3.1(B)
ATTACHED HERETO AND SHALL CONTAIN A SPECIAL WARRANTY OF TITLE BY, THROUGH AND
UNDER SELLER, BUT NOT OTHERWISE, TO THE LEASES SHOWN ON EXHIBIT 1.2(A), SUBJECT
TO THE PERMITTED ENCUMBRANCES. OTHERWISE, THE ASSIGNMENT AND BILL OF SALE SHALL
BE WITHOUT WARRANTY OF TITLE, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE.  THE
ASSIGNMENT AND BILL OF SALE SHALL TRANSFER TO PURCHASER ALL RIGHTS OR ACTIONS ON
TITLE WARRANTIES GIVEN OR MADE BY SELLER’S PREDECESSORS (OTHER THAN AFFILIATES
OF SELLER), TO THE EXTENT SELLER MAY LEGALLY TRANSFER SUCH RIGHTS.


(C)         PURCHASER SHALL NOT BE ENTITLED TO PROTECTION UNDER SELLER’S SPECIAL
WARRANTY OF TITLE IN THE ASSIGNMENT AND BILL OF SALE AGAINST ANY TITLE DEFECT
REPORTED BY PURCHASER TO SELLER UNDER THIS ARTICLE 3.  ALL REPORTED TITLE
DEFECTS SHALL BE COVERED BY THE PROVISIONS OF ARTICLE 3 AND ARE EXPRESSLY
EXCLUDED FROM PROTECTION UNDER SELLER’S SPECIAL WARRANTY OF TITLE IN THE
ASSIGNMENT AND BILL OF SALE.


(D)        SELLER REPRESENTS AND WARRANTS TO PURCHASER THAT SELLER HAS, AND WILL
HAVE AT CLOSING, MARKETABLE TITLE, SUBJECT TO THE PERMITTED ENCUMBRANCES, TO ALL
OF THE PIPELINE ASSETS; AND, WITH RESPECT TO THE EASEMENTS, RIGHTS OF WAY,
LICENSES AND PERMITS, SELLER WILL, AS OF CLOSING HAVE TITLE FREE AND CLEAR OF
ALL LIENS AND CLAIMS OF THIRD PARTIES AND THAT SELLER SHALL HAVE AS OF CLOSING
TITLE SUFFICIENT TO ALLOW PURCHASER TO USE AND OPERATE THE PIPELINE ASSETS IN
THE MANNER OPERATED BY SELLER IMMEDIATELY PRIOR TO CLOSING, WITHOUT INTERFERENCE
BY THIRD PARTIES ARISING FROM DEFECTS IN TITLE.  THE PIPELINE ASSETS SHALL BE
CONVEYED BY SELLER TO PURCHASER ON AN ASSIGNMENT OF PIPELINE ASSETS IN A FORM
IDENTICAL TO THE ASSIGNMENT SHOWN ON EXHIBIT 3.1(D) ATTACHED HERETO.  THE
ASSIGNMENT OF PIPELINE ASSETS SHALL TRANSFER TO PURCHASER ALL RIGHTS OR ACTIONS
ON TITLE WARRANTIES GIVEN OR MADE BY SELLER’S PREDECESSORS (OTHER THAN
AFFILIATES OF SELLER), TO THE EXTENT SELLER MAY LEGALLY TRANSFER SUCH RIGHTS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, PURCHASER’S EXCLUSIVE
REMEDY FOR A BREACH OF THE REPRESENTATION AND

11


--------------------------------------------------------------------------------





WARRANTY MADE IN THIS SECTION 3.1(D) SHALL BE THE OPTION TO DELETE THE PIPELINE
ASSETS FROM THIS AGREEMENT IN WHICH CASE THE PURCHASE PRICE SHALL BE REDUCED BY
FIVE MILLION DOLLARS ($5,000,000); PROVIDED THAT, IT IS UNDERSTOOD AND AGREED
THAT PURCHASER MAY, FOR ANY REASON AND AT ANY TIME PRIOR TO CLOSING, ELECT TO
DELETE THE PIPELINE ASSETS FROM THIS AGREEMENT IN WHICH CASE THE PURCHASE PRICE
SHALL BE REDUCED BY FIVE MILLION DOLLARS ($5,000,000) AND SELLER SHALL RETAIN
THE PIPELINE ASSETS.


SECTION 3.2         DEFENSIBLE TITLE.

As used in this Agreement, the term “Defensible Title” means that title of
Seller which, subject to Permitted Encumbrances:


(A)         ENTITLES SELLER TO RECEIVE A SHARE OF THE HYDROCARBONS PRODUCED,
SAVED AND MARKETED FROM ANY UNIT OR WELL THROUGHOUT THE DURATION OF THE
PRODUCTIVE LIFE OF SUCH UNIT OR WELL AFTER SATISFACTION OF ALL ROYALTIES,
OVERRIDING ROYALTIES, NONPARTICIPATING ROYALTIES, NET PROFITS INTERESTS OR OTHER
SIMILAR BURDENS ON OR MEASURED BY PRODUCTION OF HYDROCARBONS (“NET REVENUE
INTEREST”) OF NOT LESS THAN THE NET REVENUE INTEREST SHARE SHOWN IN EXHIBIT
1.2(B) FOR THE WELLS AND EXHIBIT 1.2(C) FOR THE UNITS, EXCEPT DECREASES IN
CONNECTION WITH THOSE OPERATIONS IN WHICH SELLER MAY AFTER THE EFFECTIVE TIME BE
A NON-CONSENTING CO-OWNER, DECREASES RESULTING FROM THE ESTABLISHMENT OR
AMENDMENT AFTER THE EFFECTIVE TIME OF UNITS, AND DECREASES REQUIRED TO ALLOW
OTHER WORKING INTEREST OWNERS TO MAKE UP PAST UNDERPRODUCTION OR PIPELINES TO
MAKE UP PAST UNDER DELIVERIES;


(B)        OBLIGATES SELLER TO BEAR A PERCENTAGE OF THE PROPERTY COSTS RELATING
TO ANY UNIT OR WELL NOT GREATER THAN THE “WORKING INTEREST” SHOWN IN EXHIBIT
1.2(B) FOR WELLS AND EXHIBIT 1.2(C) FOR UNITS WITHOUT INCREASE THROUGHOUT THE
PRODUCTIVE LIFE OF SUCH WELLS OR UNITS EXCEPT INCREASES RESULTING FROM
CONTRIBUTION REQUIREMENTS WITH RESPECT TO DEFAULTING CO-OWNERS UNDER APPLICABLE
OPERATING AGREEMENTS AND INCREASES THAT ARE ACCOMPANIED BY AT LEAST A
PROPORTIONATE INCREASE IN SELLER’S NET REVENUE INTEREST; AND


(C)         IS FREE AND CLEAR OF LIENS, ENCUMBRANCES, OBLIGATIONS, SECURITY
INTERESTS, PLEDGES OR OTHER DEFECTS.

The term “Title Defect” shall mean any liens, encumbrances, obligations,
security interests, pledges, insufficient or defective legal description, lease
termination, gaps in the chain of title or other defects, including, without
limitation, discrepancies in Net Revenue Interest or Working Interest, that
cause or if asserted would cause a breach of Seller’s representation and
warranty of Defensible Title in Section 3.1(a) or marketable title in Section
3.1(d).  For purposes hereof, if any Well or Unit is in an illegal or
unauthorized location, then such condition shall be treated as a Title Defect
for purposes of this Agreement.

The term “Title Benefit” shall mean any right, circumstance or condition that
operates to increase the Net Revenue Interest of Seller in any Property above
that shown on Exhibit 1.2(b) and Exhibit 1.2(c), without causing a greater than
proportionate increase in Seller’s Working Interest above that shown in Exhibit
1.2(b) and Exhibit 1.2(c).

12


--------------------------------------------------------------------------------





SECTION 3.3         PERMITTED ENCUMBRANCES.

As used herein, the term “Permitted Encumbrances” shall mean any or all of the
following:


(A)         ROYALTIES AND ANY OVERRIDING ROYALTIES, REVERSIONARY INTERESTS AND
OTHER BURDENS TO THE EXTENT THAT THEY DO NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REDUCE SELLER’S NET REVENUE INTEREST BELOW THAT SHOWN IN EXHIBIT 1.2(B) AND
EXHIBIT 1.2(C) OR INCREASE SELLER’S WORKING INTEREST ABOVE THAT SHOWN IN EXHIBIT
1.2(B) AND EXHIBIT 1.2(C) WITHOUT A CORRESPONDING INCREASE IN THE NET REVENUE
INTEREST;


(B)        ALL LEASES, UNIT AGREEMENTS, POOLING AGREEMENTS, OPERATING
AGREEMENTS, PRODUCTION SALES CONTRACTS, DIVISION ORDERS AND OTHER CONTRACTS
APPLICABLE TO THE ASSETS, TO THE EXTENT THAT THEY DO NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REDUCE SELLER’S NET REVENUE INTEREST BELOW THAT SHOWN IN EXHIBIT
1.2(B) AND EXHIBIT 1.2(C) OR INCREASE SELLER’S WORKING INTEREST ABOVE THAT SHOWN
IN EXHIBIT 1.2(B) AND EXHIBIT 1.2(C) WITHOUT A CORRESPONDING INCREASE IN THE NET
REVENUE INTEREST;


(C)         PREFERENTIAL RIGHTS TO PURCHASE THE ASSETS WITH RESPECT TO WHICH,
PRIOR TO CLOSING, (I) WAIVERS ARE OBTAINED FROM THE HOLDERS OF SUCH PREFERENTIAL
RIGHTS TO PURCHASE AND/OR (II) THE APPROPRIATE TIME PERIOD FOR ASSERTING SUCH
RIGHTS HAS EXPIRED WITHOUT AN EXERCISE OF SUCH RIGHTS;


(D)        THIRD-PARTY CONSENT TO ASSIGNMENT REQUIREMENTS AND SIMILAR
RESTRICTIONS WITH RESPECT TO WHICH WAIVERS OR CONSENTS ARE OBTAINED BY SELLER
FROM THE APPROPRIATE PARTIES PRIOR TO THE CLOSING DATE OR THE APPROPRIATE TIME
PERIOD FOR ASSERTING THE RIGHT HAS EXPIRED OR WHICH NEED NOT BE SATISFIED PRIOR
TO A TRANSFER;


(E)         LIENS FOR CURRENT TAXES OR ASSESSMENTS NOT YET DELINQUENT OR, IF
DELINQUENT, BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTIONS;


(F)         LIENS OR CHARGES ARISING IN THE ORDINARY COURSE OF BUSINESS FOR
AMOUNTS NOT YET DELINQUENT (INCLUDING ANY AMOUNTS BEING WITHHELD AS PROVIDED BY
LAW), OR IF DELINQUENT, BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTIONS;


(G)        ALL RIGHTS TO CONSENT, BY REQUIRED NOTICES TO, FILINGS WITH, OR OTHER
ACTIONS BY GOVERNMENTAL BODIES IN CONNECTION WITH THE SALE OR CONVEYANCE OF OIL
AND GAS LEASES OR INTERESTS THEREIN IF THEY ARE NOT REQUIRED PRIOR TO THE SALE
OR CONVEYANCE;


(H)        RIGHTS OF REASSIGNMENT ARISING UPON FINAL INTENTION TO ABANDON OR
RELEASE THE ASSETS, OR ANY OF THEM;


(I)          EASEMENTS, RIGHTS-OF-WAY, SERVITUDES, PERMITS, SURFACE LEASES AND
OTHER RIGHTS IN RESPECT OF SURFACE OPERATIONS TO THE EXTENT THAT THEY DO NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REDUCE SELLER’S NET REVENUE INTEREST BELOW
THAT SHOWN IN EXHIBITS 1.2(B) AND EXHIBIT 1.2(C) OR INCREASE SELLER’S WORKING
INTEREST ABOVE THAT SHOWN IN EXHIBITS 1.2(B) AND EXHIBIT 1.2(C) WITHOUT A
CORRESPONDING INCREASE IN NET REVENUE INTEREST;


(J)          TO THE EXTENT DISCLOSED ON EXHIBIT 5.24, CALLS ON PRODUCTION UNDER
EXISTING CONTRACTS;

13


--------------------------------------------------------------------------------





(K)         ALL RIGHTS RESERVED TO OR VESTED IN ANY GOVERNMENTAL BODY TO CONTROL
OR REGULATE ANY OF THE ASSETS IN ANY MANNER AND ALL OBLIGATIONS AND DUTIES UNDER
ALL APPLICABLE LAWS, RULES AND ORDERS OF ANY SUCH GOVERNMENTAL BODY OR UNDER ANY
FRANCHISE, GRANT, LICENSE OR PERMIT ISSUED BY ANY SUCH GOVERNMENTAL BODY;


(L)          ANY ENCUMBRANCE AFFECTING THE ASSETS WHICH IS DISCHARGED BY SELLER
PRIOR TO OR AT CLOSING OR WHICH IS EXPRESSLY ASSUMED, BONDED OR PAID BY
PURCHASER PRIOR TO OR AT CLOSING;


(M)        ANY MATTERS SHOWN ON EXHIBIT 1.2(A), EXHIBIT 1.2(B) AND EXHIBIT
1.2(C); AND


(N)        ANY OTHER LIENS, CHARGES, ENCUMBRANCES, DEFECTS OR IRREGULARITIES
WHICH DO NOT, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY DETRACT FROM THE
VALUE OF OR MATERIALLY INTERFERE WITH THE USE OR OWNERSHIP OF THE ASSETS SUBJECT
THERETO OR AFFECTED THEREBY (AS CURRENTLY USED OR OWNED), WHICH WOULD BE
ACCEPTED BY A REASONABLY PRUDENT PURCHASER ENGAGED IN THE BUSINESS OF OWNING AND
OPERATING OIL AND GAS ASSETS, AND WHICH DO NOT REDUCE SELLER’S NET REVENUE
INTEREST BELOW THAT SHOWN IN EXHIBIT 1.2(B) AND EXHIBIT 1.2(C), OR INCREASE
SELLER’S WORKING INTEREST ABOVE THAT SHOWN IN EXHIBIT 1.2(B) AND EXHIBIT 1.2(C)
WITHOUT A CORRESPONDING INCREASE IN NET REVENUE INTEREST.


SECTION 3.4         NOTICE OF TITLE DEFECTS.


(A)         TO ASSERT A CLAIM ARISING OUT OF A BREACH OF SELLER’S REPRESENTATION
AND WARRANTY OF DEFENSIBLE TITLE IN SECTION 3.1(A), PURCHASER MUST DELIVER CLAIM
NOTICES TO SELLER (EACH A “TITLE DEFECT NOTICE”) ON OR BEFORE TWELVE (12)
BUSINESS DAYS PRIOR TO THE CLOSING DATE (THE “TITLE CLAIM DATE”), EXCEPT AS
OTHERWISE PROVIDED IN SECTIONS 3.5, 3.6, 3.7, OR 3.8.  EACH TITLE DEFECT NOTICE
SHALL BE IN WRITING AND SHALL INCLUDE (I) A DESCRIPTION OF THE ALLEGED TITLE
DEFECT(S), (II) THE LEASES, UNITS OR WELLS AFFECTED BY THE TITLE DEFECT (EACH A
“TITLE DEFECT PROPERTY”), (III) THE ALLOCATED VALUES OF EACH TITLE DEFECT
PROPERTY, (IV) SUPPORTING DOCUMENTS REASONABLY NECESSARY FOR SELLER (AS WELL AS
ANY TITLE ATTORNEY OR EXAMINER HIRED BY SELLER) TO VERIFY THE EXISTENCE OF THE
ALLEGED TITLE DEFECT(S) AND (V) THE AMOUNT BY WHICH PURCHASER REASONABLY
BELIEVES THE ALLOCATED VALUES OF EACH TITLE DEFECT PROPERTY ARE REDUCED BY THE
ALLEGED TITLE DEFECT(S) AND THE COMPUTATIONS AND INFORMATION UPON WHICH
PURCHASER’S BELIEF IS BASED. PURCHASER SHALL BE DEEMED TO HAVE WAIVED ALL
BREACHES OF SELLER’S REPRESENTATION AND WARRANTY OF DEFENSIBLE TITLE IN SECTION
3.1(A) OF WHICH SELLER HAS NOT BEEN GIVEN NOTICE ON OR BEFORE THE TITLE CLAIM
DATE.


(B)        SELLER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO DELIVER TO
PURCHASER ON OR BEFORE THE TITLE CLAIM DATE WITH RESPECT TO EACH TITLE BENEFIT A
NOTICE (A “TITLE BENEFIT NOTICE”) INCLUDING (I) A DESCRIPTION OF THE TITLE
BENEFIT, (II) THE LEASES, UNITS OR WELLS AFFECTED, (III) THE ALLOCATED VALUES OF
THE UNITS OR WELLS SUBJECT TO SUCH TITLE BENEFIT AND (IV) THE AMOUNT BY WHICH
THE SELLER REASONABLY BELIEVES THE ALLOCATED VALUE OF THOSE UNITS OR WELLS IS
INCREASED BY THE TITLE BENEFIT, AND THE COMPUTATIONS AND INFORMATION UPON WHICH
SELLER’S BELIEF IS BASED.  SELLER SHALL BE DEEMED TO HAVE WAIVED ALL TITLE
BENEFITS OF WHICH IT HAS NOT GIVEN NOTICE ON OR BEFORE THE TITLE CLAIM DATE.

14


--------------------------------------------------------------------------------





(C)         IN THE EVENT THAT SELLER RECEIVES A TITLE DEFECT NOTICE, SELLER
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ATTEMPT, AT ITS SOLE COST, TO
CURE OR REMOVE ANY TITLE DEFECTS OF WHICH IT HAS BEEN ADVISED BY PURCHASER IN
THE TITLE DEFECT NOTICE PRIOR TO CLOSING.


SECTION 3.5         REMEDIES FOR TITLE DEFECTS.


(A)         IN THE EVENT THAT ANY TITLE DEFECT IS NOT WAIVED BY PURCHASER OR
CURED ON OR BEFORE CLOSING SELLER SHALL, AT ITS SOLE ELECTION, SELECT ONE OF THE
FOLLOWING OPTIONS WHICH SHALL APPLY REGARDING UNCURED TITLE DEFECTS:

(I)            THE PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT AGREED UPON
(“TITLE DEFECT AMOUNT”) PURSUANT TO SECTION 3.5(D) OR 3.5(F) BY PURCHASER AND
SELLER AS BEING THE VALUE OF SUCH TITLE DEFECT, TAKING INTO CONSIDERATION THE
ALLOCATED VALUE OF THE PROPERTY SUBJECT TO SUCH TITLE DEFECT, THE PORTION OF THE
PROPERTY SUBJECT TO SUCH TITLE DEFECT, AND THE LEGAL EFFECT OF SUCH TITLE DEFECT
ON THE PROPERTY AFFECTED THEREBY; OR

(II)           SELLER MAY RETAIN THE AFFECTED PROPERTY, IN WHICH EVENT THE
AFFECTED PROPERTY SHALL BE DELETED FROM THIS AGREEMENT AND THE PURCHASE PRICE
SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE ALLOCATED VALUE OF SUCH AFFECTED
PROPERTY; PROVIDED, HOWEVER, THAT IF THE TITLE DEFECT AFFECTING THE AFFECTED
PROPERTY IS CURED WITHIN SIX (6) MONTHS OF CLOSING AND SELLER GIVES WRITTEN
NOTICE TO PURCHASER OF ITS ELECTION WITHIN SUCH TIME PERIOD, SELLER SHALL HAVE
THE OPTION TO SELL THE AFFECTED PROPERTY TO PURCHASER AND PURCHASER SHALL HAVE
THE OBLIGATION TO BUY THE AFFECTED PROPERTY FOR THE ALLOCATED VALUE THEREOF,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AS IF THE TRANSACTION HAD
OCCURRED AT CLOSING; OR


(B)        IF AFTER A REASONABLE TIME FOR GOOD FAITH NEGOTIATION, PURCHASER AND
SELLER HAVE FAILED TO AGREE ON THE AMOUNT BY WHICH THE PURCHASE PRICE SHOULD BE
REDUCED PURSUANT TO SECTION 3.5(D)(I), AND SELLER HAS NOT SELECTED THE OPTION
PROVIDED FOR IN 3.5(A)(II) PRIOR TO TWO BUSINESS DAYS PRIOR TO CLOSING, THE
DISPUTE SHALL BE SUBMITTED TO BINDING ARBITRATION AS PROVIDED IN SECTION 7.14.


(C)         WITH RESPECT TO EACH UNIT OR WELL AFFECTED BY TITLE BENEFITS
REPORTED UNDER SECTION 3.4(B), THE PURCHASE PRICE SHALL BE INCREASED BY AN
AMOUNT (THE “TITLE BENEFIT AMOUNT”) EQUAL TO THE INCREASE IN THE ALLOCATED VALUE
FOR SUCH UNIT OR WELL CAUSED BY SUCH TITLE BENEFITS, AS DETERMINED PURSUANT TO
SECTION 3.5(E).  THE CLOSING PAYMENT SHALL BE INCREASED BY SUCH TITLE BENEFIT
AMOUNT.


(D)        SECTION 3.5(D) SHALL BE THE EXCLUSIVE RIGHT AND REMEDY OF PURCHASER
WITH RESPECT TO SELLER’S BREACH OF ITS WARRANTY AND REPRESENTATION OF DEFENSIBLE
TITLE IN SECTION 3.1(A).  THE TITLE DEFECT AMOUNT RESULTING FROM A TITLE DEFECT
SHALL BE DETERMINED AS FOLLOWS:

(I)            IF PURCHASER AND SELLER MUTUALLY AGREE UPON THE TITLE DEFECT
AMOUNT, THAT AMOUNT SHALL BE THE TITLE DEFECT AMOUNT;

15


--------------------------------------------------------------------------------




(II)           IF THE TITLE DEFECT IS A LIEN, ENCUMBRANCE OR OTHER CHARGE WHICH
IS UNDISPUTED AND THE AMOUNT OF SAME CAN BE EXACTLY DETERMINED AND AGREED UPON
BY PURCHASER AND SELLER, THEN THE TITLE DEFECT AMOUNT SHALL BE THE AMOUNT
NECESSARY TO BE PAID TO REMOVE THE TITLE DEFECT FROM THE TITLE DEFECT PROPERTY;

(III)          IF THE TITLE DEFECT REPRESENTS A DISCREPANCY BETWEEN (A) THE NET
REVENUE INTEREST FOR ANY TITLE DEFECT PROPERTY (WHICH HAS BEEN AGREED TO BY
SELLER AND PURCHASER) AND (B) THE NET REVENUE INTEREST OR PERCENTAGE STATED ON
EXHIBIT 1.2(B) AND EXHIBIT 1.2(C), THEN THE TITLE DEFECT AMOUNT SHALL EQUAL THE
FOLLOWING:  THE ALLOCATED VALUE OF SUCH TITLE DEFECT PROPERTY MINUS THE PRODUCT
OF THE ALLOCATED VALUE OF SUCH TITLE DEFECT PROPERTY MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS THE NET REVENUE INTEREST FOR THE TITLE DEFECT PROPERTY
AND THE DENOMINATOR OF WHICH IS THE NET REVENUE INTEREST OR PERCENTAGE OWNERSHIP
STATED ON EXHIBIT 1.2(B) AND EXHIBIT 1.2(C); AND

(IV)          IF THE TITLE DEFECT REPRESENTS AN OBLIGATION, ENCUMBRANCE, BURDEN
OR CHARGE UPON OR OTHER DEFECT IN TITLE TO THE TITLE DEFECT PROPERTY OF A TYPE
NOT DESCRIBED IN SUBSECTIONS (I), (II) OR (III) ABOVE, THE TITLE DEFECT AMOUNT
SHALL BE DETERMINED BY TAKING INTO ACCOUNT THE ALLOCATED VALUE OF THE TITLE
DEFECT PROPERTY, THE PORTION OF THE TITLE DEFECT PROPERTY AFFECTED BY THE TITLE
DEFECT, THE LEGAL EFFECT OF THE TITLE DEFECT, THE POTENTIAL ECONOMIC EFFECT OF
THE TITLE DEFECT OVER THE LIFE OF THE TITLE DEFECT PROPERTY, THE VALUES PLACED
UPON THE TITLE DEFECT BY PURCHASER AND SELLER AND SUCH OTHER FACTORS AS ARE
NECESSARY TO MAKE A PROPER EVALUATION.


(E)         THE TITLE BENEFIT AMOUNT FOR ANY TITLE BENEFIT SHALL BE THE PRODUCT
OF (A) THE ALLOCATED VALUE OF THE AFFECTED UNIT OR WELL MULTIPLIED BY (B)(I) A
FRACTION, THE NUMERATOR OF WHICH IS THE UPWARDLY REVISED NET REVENUE INTEREST
AND THE DENOMINATOR OF WHICH IS THE NET REVENUE INTEREST STATED ON EXHIBIT
1.2(B) AND EXHIBIT 1.2(C) MINUS (II) ONE.


(F)         SELLER AND PURCHASER SHALL ATTEMPT TO AGREE ON ALL TITLE DEFECT
AMOUNTS AND TITLE BENEFIT AMOUNTS PRIOR TO CLOSING. IF SELLER AND PURCHASER ARE
UNABLE TO AGREE BY NO LATER THAN TWO (2) BUSINESS DAYS PRIOR TO CLOSING, THE
DISPUTE SHALL BE SUBMITTED TO BINDING ARBITRATION AS PROVIDED IN SECTION 7.14.


(G)        NOTWITHSTANDING ANYTHING TO THE CONTRARY, THERE SHALL BE NO
ADJUSTMENTS TO THE PURCHASE PRICE OR OTHER REMEDIES PROVIDED BY SELLER FOR TITLE
DEFECTS UNLESS (I) EACH INDIVIDUAL TITLE DEFECT EXCEEDS $25,000.00 AND (II) THE
AGGREGATE AMOUNT OF ALL UNCURED TITLE DEFECTS EXCEEDS A DEDUCTIBLE IN AN AMOUNT
EQUAL TO ONE PERCENT (1%) OF THE PURCHASE PRICE, AFTER WHICH POINT PURCHASER
SHALL BE ENTITLED TO ADJUSTMENTS TO THE PURCHASE PRICE OR OTHER REMEDIES ONLY
WITH RESPECT TO TITLE DEFECTS IN EXCESS OF SUCH DEDUCTIBLE. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE AGGREGATE TITLE DEFECT AMOUNTS
ATTRIBUTABLE TO THE EFFECTS OF ALL TITLE DEFECTS UPON ANY TITLE DEFECT PROPERTY
SHALL NOT EXCEED THE ALLOCATED VALUE OF THE TITLE DEFECT PROPERTY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE EVENT THAT THE
CUMULATIVE REDUCTION TO THE PURCHASE PRICE FOR TITLE DEFECTS PURSUANT TO ARTICLE
3

16


--------------------------------------------------------------------------------





EXCEEDS THREE PERCENT (3%) OF THE UNADJUSTED PURCHASE PRICE, PURCHASER MAY
UNILATERALLY TERMINATE THIS AGREEMENT WITHOUT LIABILITY TO SELLER. IF PURCHASER
TERMINATES THIS AGREEMENT PURSUANT TO THIS SECTION, PURCHASER SHALL BE ENTITLED
TO A PROMPT REFUND OF THE FULL AMOUNT OF THE DEPOSIT FROM SELLER.


SECTION 3.6         CONSENTS TO ASSIGNMENT AND PREFERENTIAL RIGHTS TO PURCHASE.


(A)         SELLER SHALL EXERCISE REASONABLE EFFORTS TO OBTAIN ALL SUCH
PERMISSIONS, APPROVALS AND CONSENTS BY GOVERNMENTAL AUTHORITIES AND OTHERS WHICH
ARE REASONABLY OBTAINABLE BY CLOSING AND ARE REQUIRED TO VEST DEFENSIBLE TITLE
TO THE ASSETS IN PURCHASER.  SELLER SHALL NOTIFY PURCHASER AT LEAST FIVE (5)
BUSINESS DAYS PRIOR TO CLOSING OF ALL REQUIRED THIRD-PARTY CONSENTS TO THE
ASSIGNMENT OF THE ASSETS TO PURCHASER WHICH HAVE NOT BEEN OBTAINED AND THE
ASSETS TO WHICH THEY PERTAIN. IN NO EVENT SHALL THERE BE INCLUDED IN THE
ASSIGNMENT AND BILL OF SALE AT CLOSING ANY ASSET SUBJECT TO A CONSENT
REQUIREMENT THAT PROVIDES THAT TRANSFER OF THE ASSET WITHOUT CONSENT WILL RESULT
IN A TERMINATION OR OTHER MATERIAL IMPAIRMENT OF ANY RIGHTS IN RELATION TO SUCH
ASSET.  IN CASES WHERE THE ASSET SUBJECT TO SUCH A REQUIREMENT IS A CONTRACT AND
PURCHASER IS ASSIGNED THE ASSETS TO WHICH THE CONTRACT RELATES, BUT THE CONTRACT
IS NOT TRANSFERRED TO PURCHASER DUE TO THE UNWAIVED CONSENT REQUIREMENT, SELLER
SHALL CONTINUE AFTER CLOSING TO USE REASONABLE EFFORTS TO OBTAIN SUCH CONSENT SO
THAT SUCH CONTRACT CAN BE TRANSFERRED TO PURCHASER UPON RECEIPT OF SUCH CONSENT.
IN CASES WHERE THE ASSET SUBJECT TO SUCH A REQUIREMENT IS A PROPERTY AND THE
THIRD-PARTY CONSENT TO THE SALE AND TRANSFER OF THE PROPERTY IS NOT OBTAINED
PRIOR TO THE CLOSING DATE, PURCHASER MAY ELECT TO TREAT THE UNSATISFIED CONSENT
REQUIREMENT AS A TITLE DEFECT BY GIVING SELLER NOTICE THEREOF IN ACCORDANCE WITH
SECTION 3.4(A), EXCEPT THAT SUCH NOTICE MUST BE GIVEN AT LEAST TWO (2) BUSINESS
DAYS PRIOR TO THE CLOSING DATE.  IN SUCH EVENT, THE FAILURE TO OBTAIN SUCH
CONSENT TO ASSIGNMENT SHALL BE TREATED AS IF THE AFFECTED ASSETS WERE SUBJECT TO
A TITLE DEFECT THAT RESULTED IN THE COMPLETE LOSS OF TITLE TO SUCH ASSETS, THE
AFFECTED ASSETS SHALL BE EXCLUDED FROM THE ASSIGNMENT AND BILL OF SALE AND THE
PURCHASE PRICE SHALL BE REDUCED UNDER SECTION 2.2(B) BY THE ALLOCATED VALUE FOR
SUCH ASSETS. IF A CONSENT REQUIREMENT WITH RESPECT TO WHICH A PURCHASE PRICE
ADJUSTMENT IS MADE UNDER SECTION 3.4 IS SUBSEQUENTLY SATISFIED PRIOR TO THE DATE
OF THE FINAL ADJUSTMENT TO THE PURCHASE PRICE UNDER SECTION 9.4(B), SUBJECT TO
THE SAME TERMS AND PROVISIONS HEREOF AS IF SUCH PROPERTY HAD BEEN CONVEYED AT
CLOSING, PURCHASER SHALL PAY TO SELLER THE AMOUNT OF THE PREVIOUS REDUCTION IN
THE PURCHASE PRICE AND THE AFFECTED ASSETS SHALL BE ASSIGNED TO PURCHASER.


(B)        IF ANY PREFERENTIAL RIGHTS TO PURCHASE ANY ASSETS ARE EXERCISED PRIOR
TO CLOSING, THOSE ASSETS TRANSFERRED TO A HOLDER OF PREFERENTIAL RIGHT TO
PURCHASE AS A RESULT OF THE EXERCISE OF SUCH PREFERENTIAL RIGHTS SHALL BE
TREATED AS IF THOSE ASSETS WERE SUBJECT TO A TITLE DEFECT THAT RESULTED IN THE
COMPLETE LOSS OF TITLE TO SUCH ASSETS, AND THE PURCHASE PRICE SHALL BE REDUCED
UNDER SECTION 2.2(B) BY THE ALLOCATED VALUE FOR SUCH ASSETS. SELLER SHALL CONVEY
SUCH ASSETS TO THE HOLDER OF PREFERENTIAL RIGHT TO PURCHASE EXERCISING THE
PREFERENTIAL RIGHT TO PURCHASE, AND SELLER SHALL RETAIN THE CONSIDERATION PAID
BY THE HOLDER OF PREFERENTIAL RIGHT TO PURCHASE FOR SUCH ASSETS.

17


--------------------------------------------------------------------------------





SECTION 3.7         CASUALTY LOSS.

After the date this Agreement is executed but prior to the Closing Date, if any
portion of the Assets is destroyed by fire or other casualty, this transaction
shall nevertheless close.  In the event that the loss resulting from the
casualty is an amount less than five percent (5%) of the unadjusted Purchase
Price, this transaction shall nevertheless close and Seller shall have no
obligation regarding the casualty. In the event that the resulting loss is an
amount equal to or greater than five percent (5%) of the unadjusted Purchase
Price, Seller, at Seller’s sole election, shall select one of the following
options which shall apply to the casualty: (i) Seller shall cause the Assets
affected by such casualty to be repaired or restored to at least its condition
prior to such casualty, at Seller’s sole cost, as promptly as reasonably
practicable (which work may extend after the Closing Date); or (ii) Seller
shall, at Closing, pay to Purchaser all sums paid to Seller by third parties by
reason of such casualty and shall assign to Purchaser all of Seller’s right,
title and interest (if any) in insurance claims, unpaid awards, and other rights
against third parties other than Seller Indemnitees arising out of the casualty;
or (iii) Seller may treat such casualty as a Title Defect with respect to the
affected Assets. In the event that Seller elects (i) or (iii) above, Seller
shall retain all rights to insurance and other claims against third parties with
respect to the casualty.


SECTION 3.8         CONDEMNATION LOSS.

After the date this Agreement is executed but prior to the Closing Date, if any
portion of the Assets is taken in condemnation or under right of eminent domain,
this transaction shall nevertheless close.  In such event, Seller, at Seller’s
sole election, shall select one of the following options which shall apply to
the taking: (i) Seller shall, at Closing, pay to Purchaser all sums paid to
Seller by third parties by reason of such taking and shall assign, transfer and
set over to Purchaser all of Seller’s right, title and interest (if any) in
insurance claims, unpaid awards, and other rights against third parties other
than Seller Indemnitees arising out of the taking; or (ii) Seller shall treat
the taking as if the affected Assets were subject to a Title Defect that
resulted in the complete loss of title to such Assets, and the Purchase Price
shall be reduced under Section 2.2 by the Allocated Value for such Assets.  In
the case of (ii) above, Seller shall retain all rights to insurance and other
claims against third parties with respect to the taking.


SECTION 3.9         LIMITATIONS ON APPLICABILITY.

The Seller’s representation and warranty of Defensible Title in Section 3.1(a)
shall terminate as of the Title Claim Date and shall have no further force and
effect thereafter.  Thereafter, Purchaser’s sole and exclusive remedies with
regard to title to the Assets shall be the special warranty of title to the
Leases contained in the Assignment and Bill of Sale.


ARTICLE IV
ENVIRONMENTAL MATTERS


SECTION 4.1         ENVIRONMENTAL ASSESSMENT.

Purchaser may, at its option, inspect the Properties and cause a Phase I
environmental assessment (the “Environmental Assessment”) of all or any portion
of the Properties to be conducted by a reputable environmental consulting or
engineering firm approved in advance in

18


--------------------------------------------------------------------------------




writing by Seller.  An Environmental Assessment shall be conducted at a time
agreed to by Seller with a representative of Seller present.  Purchaser shall
provide Seller with a correct copy of any Environmental Assessment and all
findings made in connection therewith. In the events that Purchaser conducts a
Phase I Environmental Assessment and, based upon the results of the Phase I
Environmental Assessment, Purchaser is of the opinion that a Phase II
Environmental Assessment is required, then, in such events, Purchaser shall
obtain the written consent of Seller prior to conducting a Phase II
Environmental Assessment on the Assets. Only in the event that Seller consents
in writing, Purchaser may cause Phase II Environmental Assessments to be
conducted on the Assets by a reputable environmental consulting or engineering
firm. Except for such disclosure to Seller, Purchaser shall maintain the results
of any Environmental Assessment and all findings made in connection therewith as
strictly confidential. All information related an Environmental Assessment and
all findings made in connection therewith shall be subject to the terms of the
Confidentiality Agreement. Without the prior written consent of Seller,
Purchaser shall not disclose the results of any Environmental Assessment and all
findings made in connection therewith to any Person other than (i) the
consultant that conducts the Environmental Assessment, (ii) Purchaser’s lender
(only in the events that (a) Purchaser’s lender is lending money to Purchaser in
connection with this Agreement and (b) provided Purchaser’s lender first agrees
in writing to keep such information confidential) and (iii) Seller.  Any
Environmental Assessment shall be conducted at the sole risk, cost and expense
of Purchaser, and Purchaser shall Indemnify Seller from and against any and all
losses arising from the Environmental Assessment as provided in Section 7.7 and
Section 11.3(b).  Notwithstanding anything to the contrary contained herein, if
Purchaser properly requests to conduct a Phase II Environmental Assessment and
Seller fails to consent, Purchaser shall have the option to delete the affected
Property from this Agreement and the Purchase Price shall be reduced by an
amount equal to the Allocated Value of such affected Property.


SECTION 4.2         NOTICE OF MATERIAL ADVERSE ENVIRONMENTAL CONDITION.

Purchaser may notify Seller in writing on or before ten (10) Business Days prior
to Closing of any environmental matters disclosed by the Environmental
Assessment that Purchaser reasonably believes in good faith may constitute a
Material Adverse Environmental Condition. Such notice shall include a reasonably
detailed description of all matters disclosed by the Environmental Assessment.


SECTION 4.3         ENVIRONMENTAL REMEDIES.

If Purchaser delivers to Seller a notice pursuant to Section 4.2 that describes
a Material Adverse Environmental Condition and Seller confirms to its reasonable
satisfaction that any matter described in the notice delivered pursuant to
Section 4.2 constitutes a Material Adverse Environmental Condition, then Seller
shall, at its sole election, select one of the following options which shall
apply to all Material Adverse Environmental Conditions:


(A)         SELLER SHALL PERFORM OR CAUSE TO BE PERFORMED PRIOR TO CLOSING, AT
THE SOLE EXPENSE OF SELLER, SUCH OPERATIONS AS MAY BE NECESSARY TO REMEDIATE OR
CURE SUCH MATERIAL ADVERSE ENVIRONMENTAL CONDITION;

19


--------------------------------------------------------------------------------





(B)        SELLER SHALL REDUCE THE PURCHASE PRICE BY AN AMOUNT AGREED UPON IN
WRITING BY PURCHASER AND SELLER AS BEING A REASONABLE ESTIMATE OF THE COST OF
REMEDIATING OR CURING SUCH MATERIAL ADVERSE ENVIRONMENTAL CONDITION;


(C)         SELLER SHALL RETAIN THE PROPERTY THAT IS SUBJECT TO SUCH MATERIAL
ADVERSE ENVIRONMENTAL CONDITION, IN WHICH EVENT THE AFFECTED PROPERTY SHALL BE
DELETED FROM THIS AGREEMENT AND THE PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT
EQUAL TO THE ALLOCATED VALUE OF SUCH AFFECTED PROPERTY; PROVIDED, HOWEVER, THAT
IF THE MATERIAL ADVERSE ENVIRONMENTAL CONDITION AFFECTING THE AFFECTED PROPERTY
IS CURED WITHIN SIX (6) MONTHS OF CLOSING AND SELLER GIVES WRITTEN NOTICE TO
PURCHASER OF ITS ELECTION WITHIN SUCH TIME PERIOD, SELLER SHALL HAVE THE OPTION
TO SELL THE AFFECTED PROPERTY TO PURCHASER AND PURCHASER SHALL HAVE THE
OBLIGATION TO BUY THE AFFECTED PROPERTY FOR THE ALLOCATED VALUE THEREOF, SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AS IF THE TRANSACTION HAD OCCURRED
AT CLOSING;

In the event that Seller has not exercised its option pursuant to Section 4.3(b)
or Section 4.3(c) and the Parties have failed to agree on the amount by which
the Purchase Price shall be reduced (which agreement Seller and Purchaser shall
use good faith efforts to reach) by Closing, then, in such event, the dispute
shall be submitted to arbitration as provided in Section 7.14.

Notwithstanding the foregoing, in the events that (i) Purchaser conducts an
Environmental Assessment on the Properties which discloses environmental matters
that Purchaser reasonably believes in good faith may constitute a Material
Adverse Environmental Condition; (ii) Purchaser delivers a notice to Seller as
required in Section 4.2; (iii) the cost of remediating the Material Adverse
Environmental Condition that is described in Purchaser’s notice pursuant to
Section 4.2 and/or the Environmental Liabilities attributable to the Material
Adverse Environmental Condition that is described in Purchaser’s notice pursuant
to Section 4.2 exceed three percent (3%) of the unadjusted Purchase Price; and
(iv) Purchaser delivers to Seller written notice of termination of this
Agreement at least five (5) Business Days prior to Closing Date, then, in the
event of the completion and satisfaction of each of the four conditions listed
above, Purchaser may unilaterally terminate this Agreement without liability to
Seller. If Purchaser terminates this Agreement pursuant to this section,
Purchaser shall be entitled to a prompt refund of the full amount of the Deposit
from Seller.


SECTION 4.4         LIMITATIONS.


(A)         THIS ARTICLE 4 IS INTENDED TO BE THE SOLE AND EXCLUSIVE REMEDY THAT
PURCHASER INDEMNITEES SHALL HAVE AGAINST SELLER INDEMNITEES WITH RESPECT TO ANY
MATTER OR CIRCUMSTANCE RELATING TO MATERIAL ADVERSE ENVIRONMENTAL CONDITIONS,
ENVIRONMENTAL LIABILITIES, ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT, THE PROTECTION OF THE ENVIRONMENT OR HEALTH OR ANY MATTERS THAT
PURCHASER COULD HAVE INCLUDED IN A NOTICE DELIVERED PURSUANT TO SECTION 4.2.


(B)        PURCHASER, ON BEHALF OF ITSELF AND EACH OF THE OTHER PURCHASER
INDEMNITEES, HEREBY FULLY RELEASES AND DISCHARGES THE SELLER INDEMNITEES FROM
ANY AND ALL CLAIMS AT LAW OR IN EQUITY, KNOWN OR UNKNOWN, WHETHER OCCURRING
BEFORE THE EFFECTIVE TIME, EXISTING AT THE EFFECTIVE TIME OR ARISING AFTER THE
EFFECTIVE TIME, CONTINGENT OR

20


--------------------------------------------------------------------------------





OTHERWISE, WITH RESPECT TO ALL MATTERS RELATING TO MATERIAL ADVERSE
ENVIRONMENTAL CONDITIONS, ENVIRONMENTAL LIABILITIES, ENVIRONMENTAL LAWS, THE
RELEASE OF MATERIALS INTO THE ENVIRONMENT, THE PROTECTION OF THE ENVIRONMENT OR
HEALTH OR ANY MATTERS THAT PURCHASER COULD HAVE INCLUDED IN A NOTICE DELIVERED
PURSUANT TO SECTION 4.2 EVEN IF SUCH DAMAGES OR CLAIMS ARE CAUSED IN WHOLE OR IN
PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT) OF SELLER INDEMNITEES
OR THE STRICT LIABILITY OF SELLER INDEMNITEES.


(C)         PURCHASER ACKNOWLEDGES THAT SELLER HAS NOT MADE AND WILL NOT MAKE
ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
MATERIAL ADVERSE ENVIRONMENTAL CONDITIONS, ENVIRONMENTAL LAWS, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF THE ENVIRONMENT OR HEALTH, AND
THAT NOTHING IN ARTICLE 5 OR OTHERWISE SHALL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER


SECTION 5.1         DISCLAIMERS.


(A)         EXCEPT AS SET FORTH IN ARTICLES 3 AND 5 OF THIS AGREEMENT, THE
CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(C) OR IN THE
ASSIGNMENT AND BILL OF SALE TO BE DELIVERED BY SELLER TO PURCHASER HEREUNDER,
(I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, STATUTORY
OR OTHERWISE AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE
OR COMMUNICATED (ORALLY OR IN WRITING) TO PURCHASER OR ANY OF ITS AFFILIATES,
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT
LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN
PROVIDED TO PURCHASER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, ATTORNEY,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF SELLER’S AFFILIATES).


(B)        EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 3 OR THIS
ARTICLE 5, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR
NATURE OF ANY DESCRIPTIVE MEMORANDUM, DOCUMENTS, REPORTS OF ANY PETROLEUM
ENGINEERING CONSULTANT OR ANY GEOLOGICAL, GEOPHYSICAL OR SEISMIC DATA OR
INTERPRETATION RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS OR PETROLEUM SUBSTANCES IN OR FROM THE ASSETS,
(IV) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES THAT MAY BE
ATTRIBUTABLE TO THE ASSETS, (V) THE PRODUCTION OF HYDROCARBONS OR PETROLEUM
SUBSTANCES FROM THE ASSETS, (VI) THE MAINTENANCE, STATE OR REPAIR OR LACK

21


--------------------------------------------------------------------------------





THEREOF, PHYSICAL CONDITION, QUALITY, SUITABILITY FOR ANY PURPOSE, DESIGN OR
MARKETABILITY OF THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY
DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
THIRD PARTIES, (VIII) THE ACCURACY AND/OR THE COMPLETENESS OF ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
PURCHASER, ITS AFFILIATES OR ITS EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES
OR ADVISORS IN CONNECTION WITH THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION
RELATING THERETO, (IX) ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT OR (X) ANY IMPLIED
OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.  IT IS
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT PURCHASER SHALL BE
DEEMED TO BE PURCHASING THE EQUIPMENT AND PERSONAL PROPERTY IN ITS PRESENT
STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS,” WITH ALL FAULTS.


(C)         ANY REPRESENTATION “TO THE KNOWLEDGE OF SELLER” OR “TO SELLER’S
KNOWLEDGE” IS LIMITED TO MATTERS WITHIN THE ACTUAL KNOWLEDGE OF THE OFFICERS OR
MANAGEMENT EMPLOYEES, INCLUDING, WITHOUT LIMITATION THOSE WITH TITLES OF
“MANAGER”, “VICE PRESIDENT” AND “PRESIDENT,” OF SELLER. ACTUAL KNOWLEDGE
INCLUDES INFORMATION ACTUALLY PERSONALLY KNOWN OR INFORMATION WHICH SHOULD HAVE
BEEN ASCERTAINED HAD A REASONABLE INQUIRY OR INVESTIGATION BEEN UNDERTAKEN.  THE
STANDARD OF REASONABLENESS IS THAT WHICH WOULD BE EXERCISED BY A REASONABLY
PRUDENT PERSON WHO HAS BEEN ADVISED THAT THE PERSON IS EXPECTED TO MAKE
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO CONDITIONS AND INFORMATION
RELATING TO THE ASSETS WHICH ARE TO BE CONVEYED.


(D)        SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 5.1, SELLER
REPRESENTS AND WARRANTS TO PURCHASER THE MATTERS SET OUT IN THIS ARTICLE 5.


SECTION 5.2         EXISTENCE AND QUALIFICATION.

Seller is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Texas.  Seller is duly qualified to do business
as a corporation in the respective jurisdictions where the Assets are located.


SECTION 5.3         POWER.

Seller has the corporate power to enter into this Agreement, perform the terms
of this Agreement and consummate the transactions contemplated by this
Agreement.

22


--------------------------------------------------------------------------------




Section 5.4         Authorization and Enforceability.

The execution, delivery and performance of this Agreement have been or by
Closing will have been duly authorized by all necessary corporate action on the
part of Seller.  This Agreement has been duly executed and delivered by Seller
(and all documents required hereunder to be executed and delivered by Seller at
Closing will be duly executed and delivered by Seller) and this Agreement
constitutes the valid and binding obligation of Seller, enforceable in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy or other similar laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
As evidence of the foregoing, Seller has delivered to Purchaser simultaneous
with the execution of this Agreement a unanimous consent executed, adopted and
approved by the board of directors of Seller which specifically approves the
terms of this Agreement, the execution of this Agreement by Seller and the
completion of the transaction contemplated by this Agreement.


SECTION 5.5         NO CONFLICTS.

The execution, delivery and performance of this Agreement by Seller will not (i)
violate any provision of the certificate of incorporation or bylaws of Seller,
(ii) result in default (with due notice or lapse of time or both) or the
creation of any lien or encumbrance or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any note, bond, mortgage or indenture to which Seller is a party or which affect
the Assets, (iii) violate any judgment, order, ruling, or decree applicable to
Seller as a party in interest or (iv) violate any Laws, rule or decree
applicable to Seller or any of the Assets, except for rights to consent by,
required notices to, and filings with or other actions by Governmental Bodies
where the same are not required prior to the assignment of oil and gas
interests.


SECTION 5.6         PURCHASER’S LIABILITY FOR BROKERS’ FEES.

Purchaser shall not have any responsibility, liability or expense, as a result
of undertakings or agreements of Seller, for brokerage fees, finder’s fees,
agent’s commissions or other similar forms of compensation in connection with
this Agreement or any agreement or transaction contemplated hereby.


SECTION 5.7         LITIGATION.

Except as set forth in Exhibit 5.7, (a) no investigation, proceeding, action,
suit, or other legal proceeding of any kind or nature before any Governmental
Body or arbitrator (including any take-or-pay claims) is pending and (b) no
written notice from any Governmental Body or any other Person has been received
by Seller claiming any violation of or noncompliance with any Laws with respect
to the Assets.


SECTION 5.8         TAXES AND ASSESSMENTS.

With respect to all Taxes related to the Assets, Seller warrants and represents
that (a) all reports, returns, statements (including estimated reports, returns
or statements), and other similar filings (the “Tax Returns”) relating to the
Assets required to be filed on or before the Closing Date by Seller with respect
to any Taxes have been or will be timely filed with the appropriate Governmental
Body in all jurisdictions in which such Tax Returns are required to be filed;

23


--------------------------------------------------------------------------------




(b) such Tax Returns are true and correct in all material respects, and all
Taxes reported on such Tax Returns have been paid; (c) there are not currently
in effect any extension or waiver of any statute of limitations of any
jurisdiction regarding the assessment or collection of any Tax; (d) there are no
administrative proceedings or lawsuits pending against the Assets or Seller by
any taxing authority; and (e) there are no liens on any of the Assets except for
liens for Taxes not yet due.


SECTION 5.9         OUTSTANDING CAPITAL COMMITMENTS.

As of the Effective Time, there were no outstanding AFEs or other commitments,
either singly or in the aggregate, to make capital expenditures in excess of
$200,000.00 which are binding on the Assets.


SECTION 5.10       COMPLIANCE WITH LAWS.

To the knowledge of Seller, the Assets operated by Seller have been and are
currently in substantial compliance with the provisions and requirements of all
Laws of all Governmental Bodies having jurisdiction with respect to the Assets.


SECTION 5.11       CONTRACTS.

Exhibit 5.11 contains a list of all material Contracts pertaining to the
Assets.  Seller has paid its share of all costs including without limitation,
Property Costs, payable by Seller and is not in default under any Leases and
Contracts, except those being contested in good faith.


SECTION 5.12       PAYMENTS.

With respect to all Seller Operated Assets, all rentals, royalties, overriding
royalty interests, production payments, and other payments due and/or payable by
Seller to mineral, royalty and other interest owners prior to the Effective Time
with respect to the Assets and the Hydrocarbons produced therefrom or
attributable thereto have been properly and timely paid. Seller is not obligated
under any contract or agreement for the sale of gas from the Assets containing a
take-or-pay, advance payment, prepayment, or similar provision, or under any
gathering, transmission, or any other contract or agreement with respect to any
of the Assets to gather, deliver, process, or transport any gas without then or
thereafter receiving full payment therefor.


SECTION 5.13       GAS IMBALANCES.

Exhibit 5.13 sets forth all of Seller’s pipeline and production imbalances and
penalties as of the Effective Time arising with respect to the Assets. Except as
disclosed in Exhibit 5.13, as of the Effective Time, (i) no Person is entitled
to receive any portion of the Seller’s Hydrocarbons produced from the Assets or
to receive cash or other payments to “balance” any disproportionate allocation
of Hydrocarbons produced from the Assets under any operating agreement, gas
balancing or storage agreement, gas processing or dehydration agreement, gas
transportation agreement, gas purchase agreement, or other agreements, whether
similar or dissimilar, (ii) Seller is not obligated to deliver any quantities of
gas or to pay any penalties or other amounts, in connection with the violation
of any of the terms of any gas contract or other agreement with

24


--------------------------------------------------------------------------------




shippers with respect to the Assets, and (iii) Seller is not obligated to pay
any penalties or other payments under any gas transportation or other agreement
as a result of the delivery of quantities of gas from the Wells in excess of the
contract requirements.


SECTION 5.14       GOVERNMENTAL AUTHORIZATIONS.

Seller has obtained and is maintaining all federal, state and local governmental
licenses, permits, franchises, orders, exemptions, variances, waivers,
authorizations, certificates, consents, rights, privileges and applications
therefor (the “Governmental Authorizations”) that are presently necessary or
required for the ownership and operation of the Seller Operated Assets. Seller
has operated the Seller Operated Assets in accordance with the conditions and
provisions of such Governmental Authorizations, and Seller has not received any
notices of violations. No proceedings are pending or, to Seller’s knowledge,
threatened, that might result in any modification, revocation, termination or
suspension of any such Governmental Authorizations or which would require any
corrective or remediation action by Seller.


SECTION 5.15       CONSENTS TO ASSIGNMENTS AND PREFERENTIAL PURCHASE RIGHTS.

Except as set forth on Exhibit 5.15, none of the Assets are subject to any
preferential rights to purchase, restrictions on assignment or required
third-party consents to assignment, which may be applicable to the transactions
contemplated by this Agreement, except for governmental consents and approvals
of assignments that are customarily obtained after Closing.


SECTION 5.16       NON-FOREIGN PERSON.

Seller is not a “foreign Person” within the meaning of Sections 1445 and 7701 of
the Code.


SECTION 5.17       PAYOUT BALANCES.

Exhibit 5.17 contains a complete and accurate list of the status of any “payout”
balances, as of the Effective Time, for the Wells and Units subject to any
reversion, adjustment at some level of cost recovery, payout or other event
other than termination of a Lease by its terms.


SECTION 5.18       CONDEMNATION.

To Seller’s knowledge, there is no actual or threatened taking of any part of
the Assets by reason of condemnation or eminent domain proceeding.


SECTION 5.19       BANKRUPTCY.

There are no bankruptcy, reorganization, or similar arrangement proceedings
pending, being contemplated by or, to Seller’s knowledge, threatened against
Seller or any Affiliate of Seller.

25


--------------------------------------------------------------------------------




Section 5.20       NGA.

No consent is required in connection with the transaction contemplated hereby
under the Natural Gas Policy Act of 1978, as amended. Seller is not an
interstate pipeline company within the meaning of the Natural Gas Act of 1938.


SECTION 5.21       INVESTMENT COMPANY.

Seller is not (a) an investment company or a company controlled by an investment
company within the meaning of the Investment Company Act of 1940, as amended, or
(b) subject in any respect to the provisions of said act.


SECTION 5.22       SUSPENSE ACCOUNTS.

Except as described on Exhibit 5.22 attached hereto, there are no obligations to
pay any interests of any kind held by Seller in suspense.


SECTION 5.23       MATERIAL CHANGES.

Except as provided for or disclosed in Exhibit 5.23 attached hereto and made a
part hereof, between the date of execution of this Agreement and the Closing
Date, there has not been and will not be any material adverse changes in the
operations of the Properties by Seller, which change was not the result of an
industry-wide development affecting other companies in the oil or gas
industries.


SECTION 5.24       CALLS ON PRODUCTION.

Except as disclosed on Exhibit 5.24 there are no calls upon, option to purchase,
or similar right with respect to any portion of Seller’s production from the
Assets and there are no contracts or agreements providing for the sale,
transportation, gathering or other marketing related contracts with respect to
any portion of Seller’s production from the Assets, except that may be cancelled
on less than thirty-one (31) days written notice.


SECTION 5.25       NO FORWARD SALES. 

Except as disclosed in Exhibit 5.25, Seller is not obligated by virtue of a
take-or-pay payment, advance payment or other similar payment (other than
royalties, overriding royalties and similar arrangements applicable to the
Properties reflected on Exhibit 1.2(a)), to deliver hydrocarbons, or proceeds
from the sale thereof, attributable to the Lease at some future time without
receiving payment therefore at or within 60 days after delivery.


SECTION 5.26       WELLS TO BE PLUGGED AND ABANDONED. 

Except as set forth in Exhibit 5.26, to Seller’s knowledge as of the Effective
Time there are no Wells that Seller is currently obligated by applicable law, or
contract to plug and abandon because they are incapable of producing.  Seller
has not received any notification stating that wells have been plugged and
abandoned in a manner that does not comply with all applicable requirements of
each Governmental Authority having jurisdiction over the Properties.

26


--------------------------------------------------------------------------------





SECTION 5.27       NO SALE OR HYPOTHECATION. 

Prior to Closing Seller shall not sell, convey, transfer or encumber the
Properties without the written consent of Purchaser.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER.

Purchaser represents and warrants to Seller the following:


SECTION 6.1         EXISTENCE AND QUALIFICATION.

Purchaser is a corporation organized, validly existing and in good standing
under the laws of the state of its incorporation.  Purchaser is duly qualified
to do business as a corporation in the respective jurisdictions where the Assets
are located.


SECTION 6.2         POWER.

Purchaser has the corporate power to enter into this Agreement, perform the
terms of this Agreement and consummate the transactions contemplated by this
Agreement.


SECTION 6.3         AUTHORIZATION AND ENFORCEABILITY.

The execution, delivery and performance of this Agreement have been or by
Closing will have been duly authorized by all necessary corporate action on the
part of Purchaser.  This Agreement has been duly executed and delivered by
Purchaser (and all documents required hereunder to be executed and delivered by
Purchaser at Closing will be duly executed and delivered by Purchaser) and this
Agreement constitutes the valid and binding obligations of Purchaser,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). As evidence of the foregoing, Purchaser has delivered to
Seller simultaneous with the execution of this Agreement either a resolution or
a unanimous consent executed, adopted and approved by the board of directors of
Purchaser which specifically approves the terms of this Agreement, the execution
of this Agreement by Purchaser and the completion of the transaction
contemplated by this Agreement.


SECTION 6.4         NO CONFLICTS.

The execution, delivery and performance of this Agreement by Purchaser, and the
transactions contemplated by this Agreement will not (i) violate any provision
of the certificate of incorporation or bylaws of Purchaser, (ii) result in a
material default (with due notice or lapse of time or both) or the creation of
any lien or encumbrance or give rise to any right of termination, cancellation
or acceleration under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license or agreement to which Purchaser is a party,
(iii) violate any judgment, order, ruling, or regulation applicable to Purchaser
as a party in interest, or (iv) violate any Law, rule or decree applicable to
Purchaser or any of the Assets, except for rights to

27


--------------------------------------------------------------------------------




consent by, required notices to, and filings with or other actions by
Governmental Bodies where the same are not required prior to the assignment of
oil and gas interests.


SECTION 6.5         SELLER’S LIABILITY FOR BROKERS’ FEES.

Seller shall not have any responsibility, liability or expense, as a result of
undertakings or agreements of Purchaser, for brokerage fees, finder’s fees,
agent’s commissions or other similar forms of compensation in connection with
this Agreement or any agreement or transaction contemplated hereby.


SECTION 6.6         LITIGATION.

As of the date of the execution of this Agreement there are (and as of the
Closing Date there will be) no actions, suits or proceedings pending, or to
Purchaser’s knowledge, threatened in writing, before any Governmental Body or
brought by any Person against Purchaser or any Affiliate of Purchaser with
respect to this Agreement, the transaction contemplated by this Agreement or the
Assets.


SECTION 6.7         FINANCING.

Purchaser has sufficient cash, available lines of credit or other sources of
immediately available funds in United States dollars to enable it to pay the
Closing Payment to Seller at the Closing.


SECTION 6.8         TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT.

With respect to the Texas Deceptive Trade Practices-Consumer Protection Act,
Tex. Bus. & Com. Code Ann. Section 17.41 et seq. (the “DTPA”), Purchaser
acknowledges, represents and warrants that Purchaser is purchasing the goods
and/or services covered by this Agreement for commercial or business use; that
Purchaser has assets of $5 million or more according to its most recent
financial statement prepared in accordance with generally accepted accounting
principles; that Purchaser has knowledge and experience in financial and
business matters that enable Purchaser to evaluate the merits and risks of a
transaction such as this; and that Purchaser is not in a significantly disparate
bargaining position with Seller.


SECTION 6.9         NO RELIANCE.

Purchaser represents and warrants that Purchaser is knowledgeable of the oil and
gas business and of the usual and customary practices of producers such as
Seller.  Purchaser has been granted access to the Assets and the Records of
Seller relating to the Assets. In making the decision to enter into this
Agreement and consummate the transactions contemplated hereby, Purchaser has
relied exclusively on Purchaser’s own investigation and analysis of the
condition, value, characteristics and qualities of the Assets. Accordingly,
Purchaser acknowledges that Seller has not made and Purchaser shall not rely
upon any representation or warranty, express, implied, at common law, by statute
or otherwise, other than the warranty made in Section 3.1, the express
representations and warranties made in Article 5, the certificate of Seller to
be delivered pursuant to Section 9.2(c) and the special warranty of title in the
Assignment and Bill of Sale relating to the Assets.

28


--------------------------------------------------------------------------------



ARTICLE VII
COVENANTS OF THE PARTIES


SECTION 7.1           ACCESS.


(A)                          BETWEEN THE DATE OF EXECUTION OF THIS AGREEMENT AND
THE CLOSING DATE, SELLER WILL GIVE PURCHASER AND ITS REPRESENTATIVES ACCESS TO
THE ASSETS AND THE RIGHT TO COPY, AT PURCHASER’S EXPENSE, THE RECORDS IN
SELLER’S POSSESSION, FOR THE PURPOSE OF CONDUCTING AN INVESTIGATION OF THE
ASSETS, BUT ONLY TO THE EXTENT THAT SELLER MAY DO SO WITHOUT VIOLATING ANY
OBLIGATIONS TO ANY THIRD PARTY AND TO THE EXTENT THAT SELLER HAS AUTHORITY TO
GRANT SUCH ACCESS WITHOUT BREACHING ANY RESTRICTION BINDING ON SELLER. SUCH
ACCESS BY PURCHASER SHALL BE LIMITED TO SELLER’S NORMAL BUSINESS HOURS, AND ANY
WEEKENDS AND AFTER HOURS REQUESTED BY PURCHASER THAT CAN BE REASONABLY
ACCOMMODATED BY SELLER, AND PURCHASER’S INVESTIGATION SHALL BE CONDUCTED IN A
MANNER THAT MINIMIZES INTERFERENCE WITH THE OPERATION OF THE ASSETS. ALL
INFORMATION OBTAINED BY PURCHASER AND ITS REPRESENTATIVES UNDER THIS SECTION 7.1
SHALL BE SUBJECT TO THE TERMS OF SECTION 7.7 AND THE TERMS OF THAT CERTAIN
CONFIDENTIALITY AGREEMENT BETWEEN SELLER AND PURCHASER DATED FEBRUARY 2, 2005
(THE “CONFIDENTIALITY AGREEMENT”).


(B)                         PURCHASER ACKNOWLEDGES THAT EXCEPT TO THE EXTENT
CONTAINED IN AN EXPRESS REPRESENTATION IN ARTICLES 3 AND 5 OF THIS AGREEMENT,
THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(C) OR THE
ASSIGNMENT AND BILL OF SALE, SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES,
WHETHER ORAL OR WRITTEN.  SELLER DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE AS TO THE ACCURACY OR COMPLETENESS OF INFORMATION
OBTAINED BY PURCHASER FROM SELLER OR AS TO SELLER’S TITLE TO THE ASSETS. IN
ENTERING INTO AND PERFORMING THIS AGREEMENT, PURCHASER HAS RELIED AND WILL RELY
SOLELY UPON ITS INDEPENDENT INVESTIGATION OF, AND JUDGMENT WITH RESPECT TO, THE
ASSETS, THE VALUE OF THE ASSETS, AND SELLER’S TITLE THERETO AND UPON THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLES 3 AND 5 OF THIS
AGREEMENT, THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(C)
OR THE ASSIGNMENT AND BILL OF SALE.


SECTION 7.2                           GOVERNMENT REVIEWS.

If applicable, this Agreement is subject to and conditioned upon compliance by
Seller and Purchaser with the HSR Act.  If required, Seller and Purchaser shall
in a timely manner (a) make all required filings, if any, with and prepare
applications to and conduct negotiations with, each governmental agency as to
which such filings, applications or negotiations are necessary or appropriate in
the consummation of the transactions contemplated hereby specifically including
but not limited to the HSR Act, (b) provide such information as each may
reasonably request to make such filings, prepare such applications and conduct
such negotiations and (c) request early termination or waiver of any applicable
waiting period under the HSR Act.  Purchaser shall bear the cost of the HSR Act
filing fee made in connection with this Agreement.  Each party shall

29


--------------------------------------------------------------------------------




cooperate with and use all reasonable efforts to assist the other with respect
to such filings, applications and negotiations.


SECTION 7.3                           NOTIFICATION OF BREACHES.

Until the Closing,


(A)                          PURCHASER SHALL NOTIFY SELLER PROMPTLY AFTER
PURCHASER OBTAINS ACTUAL KNOWLEDGE THAT ANY REPRESENTATION OR WARRANTY OF SELLER
CONTAINED IN THIS AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT OR WILL BE UNTRUE
IN ANY MATERIAL RESPECT AS OF THE CLOSING DATE OR THAT ANY COVENANT OR AGREEMENT
TO BE PERFORMED OR OBSERVED BY SELLER PRIOR TO OR ON THE CLOSING DATE HAS NOT
BEEN SO PERFORMED OR OBSERVED IN ANY MATERIAL RESPECT.


(B)                         SELLER SHALL NOTIFY PURCHASER PROMPTLY AFTER SELLER
OBTAINS ACTUAL KNOWLEDGE THAT ANY REPRESENTATION OR WARRANTY OF PURCHASER
CONTAINED IN THIS AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT OR WILL BE UNTRUE
IN ANY MATERIAL RESPECT AS OF THE CLOSING DATE OR THAT ANY COVENANT OR AGREEMENT
TO BE PERFORMED OR OBSERVED BY PURCHASER PRIOR TO OR ON THE CLOSING DATE HAS NOT
BEEN SO PERFORMED OR OBSERVED IN A MATERIAL RESPECT.

If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if
curable) be cured by the Closing (or, if the Closing does not occur, by the date
set forth in Section 9.1), then such breach shall be considered not to have
occurred for all purposes of this Agreement.


SECTION 7.4                           ASSIGNMENTS AND BILLS OF SALE.

On the Closing Date, Seller shall execute and deliver to Purchaser Assignments
and Bills of Sale in sufficient number of originals to facilitate recording in
each county in which the Properties are located and Assignments and Bills of
Sale necessary to convey to Purchaser all federal or state leases, if any, in
the form as prescribed by the applicable Governmental Body and otherwise
acceptable to Purchaser and Seller.


SECTION 7.5                           PUBLIC ANNOUNCEMENTS.

Neither party shall make any press release, public announcement or public
disclosure regarding the existence of this Agreement, the contents hereof or the
transaction contemplated hereby until this Agreement has been signed by Seller
and Purchaser.  In such event, either party may make a press release, public
announcement or public disclosure regarding this Agreement after the form and
contents of the press release, public announcement or public disclosure have
been approved in writing by the other party.  In the event that the transaction
contemplated by this Agreement closes, either party may make a press release,
public announcement or public disclosure regarding this Agreement after the form
and contents of the press release, public announcement or public disclosure have
been approved in writing by the other party.  The foregoing provision shall not
restrict disclosures by Purchaser or Seller which are required by

30


--------------------------------------------------------------------------------




applicable securities or other Laws or regulations of the applicable rules of
any stock exchange having jurisdiction over the disclosing party or its
Affiliates.


SECTION 7.6                           OPERATION OF BUSINESS PENDING CLOSING.

Prior to the Closing Date, Seller will (except as consented to in writing by
Purchaser or otherwise permitted under this Agreement):


(A)                          OPERATE ITS BUSINESS IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH RECENT PAST PRACTICES, AND WILL USE REASONABLE EFFORTS
TO CAUSE THE OPERATOR OF ANY PROPERTY (IF NOT THE SELLER) TO OPERATE THE SAME IN
SUBSTANTIALLY THE SAME MANNER AS THEY HAVE BEEN OPERATED PREVIOUSLY;


(B)                         NOT TERMINATE, MATERIALLY AMEND, OR EXTEND ANY
MATERIAL CONTRACTS OR LIENS AFFECTED THE PROPERTIES, OR ENTER INTO OR COMMIT TO
ENTER INTO ANY NEW MATERIAL CONTRACTS OR LIENS RELATING TO THE PROPERTIES, OR
SETTLE, COMPROMISE OR WAIVE ANY MATERIAL RIGHT RELATING TO THE PROPERTIES;


(C)                          MAINTAIN INSURANCE COVERAGE ON THE PROPERTIES IN
AMOUNTS AND OF THE TYPES PRESENTLY IN FORCE;


(D)                         USE REASONABLE EFFORTS TO (OR CAUSE THE OPERATOR TO,
IF SELLER IS NOT THE OPERATOR) MAINTAIN IN FULL FORCE AND EFFECT THE LEASES, AND
PAY ALL COSTS AND EXPENSES AND PERFORM ALL MATERIAL OBLIGATIONS OF THE OWNER OF
THE PROPERTIES PROMPTLY WHEN DUE;


(E)                          USE REASONABLE EFFORTS TO (OR CAUSE THE OPERATOR
TO, IF SELLER IS NOT THE OPERATOR) TO MAINTAIN ALL PERMITS, NOT TRANSFER, SELL,
HYPOTHECATE, ENCUMBER, OR OTHERWISE DISPOSE OF ANY PROPERTIES EXCEPT FOR SALES
AND DISPOSITIONS OF HYDROCARBONS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICES;


(F)                            NOT GRANT OR CREATE ANY PREFERENTIAL RIGHT TO
PURCHASE, RIGHT OF FIRST REFUSAL OPPORTUNITY OR OTHER TRANSFER RESTRICTION OR
REQUIREMENT WITH RESPECT TO THE PROPERTIES EXCEPT IN CONNECTION WITH THE RENEWAL
OR EXTENSION OF LEASES AFTER THE EFFECTIVE TIME IF GRANTING OR CREATING SUCH
RIGHT OR REQUIREMENT IS A CONDITION OF SUCH RENEWAL OR EXTENSION;


(G)                         USE REASONABLE EFFORTS TO (OR CAUSE THE OPERATOR TO,
IF SELLER IS NOT THE OPERATOR) MAINTAIN THE EQUIPMENT ASSOCIATED WITH THE
PROPERTIES;


(H)                         NOT MAKE ANY CHANGE IN ANY METHOD OF ACCOUNTING OR
ACCOUNTING PRACTICES OR POLICY WITH THE RESPECT TO THE PROPERTIES;


(I)                             NOT INCUR OR ENTER INTO ANY FORWARD SALES OF GAS
OR OTHER SALES OUT OF THE ORDINARY COURSE OF BUSINESS OR SUFFER OR PERMIT TO BE
CREATED ANY GAS IMBALANCES AFFECTING THE PROPERTIES;

31


--------------------------------------------------------------------------------





(J)                             NOT INCUR ANY INDEBTEDNESS OR TAKE OR OMIT TO
TAKE ANY ACTION THAT WOULD CAUSE A LIEN OR ENCUMBRANCE TO ARISE OR EXIST ON THE
PROPERTIES OR OTHERWISE ALLOW A LIEN TO ATTACH OR ENCUMBER THE PROPERTIES;


(K)                          NOT COMMIT TO PARTICIPATE IN ANY OPERATION ON THE
PROPERTIES ESTIMATED TO EXCEED $200,000 WITHOUT FIRST CONSULTING WITH PURCHASER
IN GOOD FAITH AND AFTER FIRST FURNISHING PURCHASER WILL ALL AVAILABLE TECHNICAL,
ECONOMICAL, AND OTHER FACTUAL SUPPORT FOR SELLER’S RECOMMENDATION AND ATTEMPTING
TO REACH AN AGREEMENT AS TO THE ELECTION TO BE MADE WHICH IS IN THE BEST
INTEREST OF THE PARTIES.


SECTION 7.7                           INDEMNITY REGARDING ACCESS.

PURCHASER, ON BEHALF OF ITSELF AND THE PURCHASER INDEMNITEES, SHALL INDEMNIFY,
HOLD HARMLESS, DEFEND, SAVE, RELEASE AND COVENANTS NOT TO SUE SELLER
INDEMNITEES, THE OTHER OWNERS OF INTERESTS IN THE ASSETS, AND ALL SUCH PERSONS’
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES, FROM AND AGAINST ANY
AND ALL DAMAGES ARISING FROM OR RELATED TO ACCESS TO THE ASSETS BY THE PURCHASER
INDEMNITEES PURSUANT TO SECTION 7.1.

WITHOUT LIMITING THE FOREGOING, PURCHASER’S INDEMNIFICATION OF SELLER
INDEMNITEES, THE OTHER OWNERS OF INTERESTS IN THE ASSETS, AND ALL SUCH PERSONS’
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES, SHALL INCLUDE
INDEMNIFICATION AGAINST DAMAGES ARISING FROM OR RELATED TO PERSONAL INJURIES,
DEATH, PROPERTY DAMAGE AND CLAIMS MADE BY LANDOWNERS WHO OWN LAND ADJACENT TO
THE PROPERTIES ARISING FROM OR IN CONNECTION WITH ACTIVITIES, TESTS,
ENVIRONMENTAL ASSESSMENTS OR OTHER OPERATIONS CONDUCTED BY PURCHASER OR
PURCHASER’S REPRESENTATIVES RELATED TO THIS AGREEMENT.

PURCHASER’S INDEMNIFICATION OF SELLER INDEMNITEES, THE OTHER OWNERS OF INTERESTS
IN THE ASSETS, AND ALL SUCH PERSONS’ DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES, SHALL BE PURSUANT TO AND IN ACCORDANCE WITH ALL OF THE
INDEMNIFICATION PROVISIONS SET OUT IN SECTION 11.3(b) AND SHALL INCLUDE, WITHOUT
LIMITATION, INDEMNIFICATION AGAINST DAMAGES AND LITIGATION EXPENSES.


SECTION 7.8                           GAS IMBALANCES AND TAKE-OR-PAY MAKE-UP
OBLIGATIONS.

Subject to the adjustment to the Purchase Price as provided in this Section 7.8,
Purchaser expressly assumes Purchaser’s proportionate share of any and all
obligations attributable to gas production imbalances with co-owners of the
Properties and gas take-or-pay make-up obligations with purchasers or sellers of
natural gas from the Properties.  Should Purchaser (i) determine that the gas
imbalance information set out on Exhibit 5.13 is inaccurate and (ii) deliver a
written notice regarding the gas imbalance to Seller at least five (5) Business
Days prior to Closing, Seller shall review Purchaser’s information regarding the
alleged gas imbalance.  If it is

32


--------------------------------------------------------------------------------




determined that there is an inaccuracy as of the Effective Time in the gas
imbalance set forth on Exhibit 5.13, then the Purchase Price shall be either
increased (if there is aggregate underproduction) or decreased (if there is
aggregate overproduction) on the basis of $4.00 per MMBtu. This adjustment to
the Purchase Price shall be in full settlement of all production imbalances on
the Assets. Notwithstanding anything to the contrary contained in this Section
7.8, there shall be no adjustment to the Purchase Price if it is determined that
actual imbalance volumes are within 15% above or below those shown on Exhibit
5.13.

The adjustment to the Purchase Price as set forth in this Section 7.8 is
Purchaser’s exclusive remedy for (i) any gas imbalance, (ii) any breach of
Seller’s representation in Section 5.13 and (iii) any affirmation of such
representations in the certificate of Seller to be delivered pursuant to Section
9.2(c), and, at Closing, Purchaser shall assume Purchaser’s proportionate share
of Seller’s overproduced or underproduced position in the Wells as of the
Effective Date, including the responsibility for the payment of royalties with
respect to any imbalance and any obligation to balance, whether in cash or in
kind. Purchaser shall be deemed to have waived any breaches of Section 5.13 if
Purchaser fails to give timely written notice to Seller as provided above.


SECTION 7.9                           CONSENTS AND PREFERENTIAL RIGHTS.


(A)                          SELLER SHALL PROMPTLY PREPARE AND SEND NOTICES TO
THE HOLDERS OF ANY REQUIRED CONSENTS TO ASSIGNMENT OF ANY ASSETS REQUESTING SUCH
CONSENTS. SELLER SHALL USE REASONABLE EFFORTS TO OBTAIN ALL SUCH CONSENTS WHICH
ARE REASONABLY OBTAINABLE BY CLOSING AND ARE REQUIRED TO VEST DEFENSIBLE TITLE
TO THE ASSETS IN PURCHASER.  PURCHASER SHALL COOPERATE WITH SELLER IN SEEKING TO
OBTAIN SUCH CONSENTS. IN THE EVENT THAT SELLER IS UNABLE TO OBTAIN SUCH CONSENTS
THAT ARE REQUIRED TO VEST DEFENSIBLE TITLE TO THE ASSETS, PURCHASER MAY ELECT TO
TREAT THE UNSATISFIED CONSENT REQUIREMENT AS A TITLE DEFECT AND THE PROCEDURES
SET FORTH IN SECTION 3.5(A) SHALL APPLY.


(B)                         SELLER SHALL PROMPTLY PREPARE AND SEND NOTICES TO
THE HOLDERS OF ANY APPLICABLE PREFERENTIAL RIGHTS TO PURCHASE ANY ASSET
REQUESTING WAIVERS OF SUCH PREFERENTIAL RIGHTS TO PURCHASE. THE CONSIDERATION
PAYABLE UNDER THIS AGREEMENT FOR ANY PARTICULAR ASSETS FOR PURPOSES OF
PREFERENTIAL PURCHASE RIGHT NOTICES SHALL BE THE ALLOCATED VALUE FOR SUCH
ASSETS. SELLER SHALL USE REASONABLE EFFORTS TO CAUSE SUCH WAIVERS OF
PREFERENTIAL RIGHTS TO PURCHASE (OR THE EXERCISE THEREOF) TO BE OBTAINED AND
DELIVERED PRIOR TO CLOSING. PURCHASER SHALL COOPERATE WITH SELLER IN SEEKING TO
OBTAIN SUCH WAIVERS OF PREFERENTIAL RIGHTS.

If the holder of a preferential right to purchase exercises such right, Seller
shall tender to such third party the required interest in the affected Asset at
a price equal to the Allocated Value (reduced appropriately, as determined by
mutual agreement of Purchaser and Seller, if less than the entire Asset must be
tendered), and to the extent that such preferential right to purchase is
exercised and such interest in such Asset is actually sold to the third party so
exercising such right, the Assets transferred will be treated as if subject to a
Title Defect and the procedures set forth in Section 3.5(d) shall apply.

33


--------------------------------------------------------------------------------




Should a holder of a preferential right to purchase fail to exercise its
preferential right to purchase as to any portion of the Assets prior to Closing
and the time for exercise or waiver has not yet expired prior to Closing,
subject to the remaining provisions of this Section 7.9, such Assets shall be
included in the transaction contemplated by this Agreement at Closing and the
following procedures shall be applicable:

(I)                                     AN ASSIGNMENT AND BILL OF SALE FROM
SELLER TO PURCHASER OF THE ASSETS AFFECTED BY SUCH PREFERENTIAL RIGHT TO
PURCHASE SHALL BE DELIVERED INTO AN ESCROW ACCOUNT, PURCHASER SHALL TAKE
BENEFICIAL POSSESSION OF THE AFFECTED ASSETS AND PURCHASER SHALL BE ENTITLED TO
ALL PRODUCTION, INCOME, PROCEEDS, RECEIPTS AND CREDITS TO WHICH PURCHASER WOULD
BE ENTITLED UNDER SECTION11.1. PURCHASER SHALL INDEMNIFY SELLER INDEMNITEES
AGAINST DAMAGES FOR WHICH PURCHASER WOULD BE LIABLE UNDER THE TERMS OF SECTIONS
11.2 AND 11.3 WITH RESPECT TO THE AFFECTED ASSETS. RECORD TITLE TO THE AFFECTED
ASSETS SHALL NOT BE TRANSFERRED AND THE ASSIGNMENT AND BILL OF SALE SHALL NOT BE
RELEASED TO PURCHASER FROM THE ESCROW ACCOUNT UNTIL SUCH PREFERENTIAL RIGHT TO
PURCHASE HAS BEEN WAIVED OR HAS EXPIRED. PURCHASER’S INDEMNIFICATION OF SELLER
INDEMNITEES SHALL BE PURSUANT TO AND IN ACCORDANCE WITH THE INDEMNIFICATION
PROVISIONS SET OUT IN SECTION 11.3(B) AND SHALL INCLUDE, WITHOUT LIMITATION,
INDEMNIFICATION AGAINST DAMAGES AND LITIGATION EXPENSES.

(II)                                  SELLER SHALL CONTINUE TO USE REASONABLE
EFFORTS TO OBTAIN THE WAIVER OF THE PREFERENTIAL RIGHT TO PURCHASE AND SHALL
CONTINUE TO BE RESPONSIBLE FOR THE COMPLIANCE WITH THE PREFERENTIAL RIGHT TO
PURCHASE.

(III)                               SHOULD THE HOLDER OF THE PREFERENTIAL RIGHT
TO PURCHASE EXERCISE SAME, PURCHASER AND SELLER AGREE TO CAUSE THE AFFECTED
ASSETS TO BE TRANSFERRED TO SUCH HOLDER ON THE TERMS AND PROVISIONS SET OUT
HEREIN AND IN THE APPLICABLE PREFERENTIAL RIGHT TO PURCHASE PROVISION. IN SUCH
EVENT, SELLER SHALL PAY THE ALLOCATED VALUE, SUBJECT TO APPLICABLE ADJUSTMENTS,
FOR SUCH ASSET TO PURCHASER, AND SELLER SHALL BE ENTITLED TO RETAIN THE
CONSIDERATION PAID FOR THE AFFECTED ASSET BY THE HOLDER OF THE PREFERENTIAL
RIGHT TO PURCHASE.

(IV)                              IF THE PREFERENTIAL RIGHT TO PURCHASE IS
WAIVED AFTER THE CLOSING DATE OR IF THE TIME LIMIT FOR THE EXERCISE OF THE
PREFERENTIAL RIGHT TO PURCHASE EXPIRES WITHOUT BEING EXERCISED, SELLER AND
PURCHASER SHALL TAKE ALL REASONABLE ACTIONS NECESSARY TO ENSURE THAT THE
AFFECTED ASSETS ARE PROMPTLY CONVEYED OUT OF ESCROW TO PURCHASER.

(V)                                 ONCE THE PROVISIONS OF SUBPARAGRAPH (IV)
HAVE BEEN SATISFIED AND ALL OBLIGATIONS IN CONNECTION THEREWITH HAVE BEEN
FULFILLED, THE CLOSING SHALL BE DEEMED TO HAVE OCCURRED FOR ALL PURPOSES
HEREUNDER WITH RESPECT TO THE AFFECTED ASSETS.

Should any third party bring any suit, action or other proceeding seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated hereby in

34


--------------------------------------------------------------------------------




connection with a claim to enforce preferential rights, the Assets affected by
such suit, action or other proceeding shall be excluded from the Assets
transferred at Closing and the Purchase Price shall be reduced by the Allocated
Value of such excluded Assets.  Promptly after the suit, action or other
proceeding is dismissed or settled or a judgment is rendered, Seller shall sell
to Purchaser and Purchaser shall purchase from Seller all such Assets not being
sold to the third party for a purchase price equal to the Allocated Value of
such Assets, adjusted as provided in Section 2.2.


SECTION 7.10                     TAX MATTERS.


(A)                          SUBJECT TO THE PROVISIONS BELOW, SELLER SHALL BE
RESPONSIBLE FOR ALL TAXES ATTRIBUTABLE TO ALL TIMES PRIOR TO EFFECTIVE TIME,
INCLUDING WITHOUT LIMITATION, INCOME TAXES ARISING AS A RESULT OF THE GAIN
RECOGNIZED ON THE TRANSFER OF THE ASSETS. PURCHASER SHALL BE RESPONSIBLE FOR
PURCHASER’S PROPORTIONATE SHARE OF ALL SUCH TAXES ATTRIBUTABLE TO ALL PERIODS OF
TIME AT AND AFTER THE EFFECTIVE TIME.


(B)                         PURCHASER SHALL PAY ANY SALES, USE, EXCISE,
REGISTRATION, DOCUMENTARY, STAMP OR TRANSFER TAXES, RECORDING FEES INCURRED AND
IMPOSED WITH RESPECT TO THE CONVEYANCE OF THE PROPERTIES CONTEMPLATED HEREBY.


SECTION 7.11                     FURTHER ASSURANCES.

After Closing, Seller and Purchaser shall take such further actions and execute,
acknowledge and deliver all such further documents as are reasonably requested
by the other party for carrying out the purposes of this Agreement or of any
document delivered pursuant to this Agreement.


SECTION 7.12                     REPLACEMENT OF BONDS, LETTERS OF CREDIT AND
GUARANTEES.

None of the bonds, letters of credit and guarantees, if any, posted by Seller
with Governmental Bodies and relating to the Assets shall be transferred to
Purchaser.


SECTION 7.13                     LIKE-KIND EXCHANGE.

Purchaser and Seller agree to use reasonable cooperation so that the transfer of
the Properties shall, at either party’s election, be accomplished in a manner
enabling the transfer of the Properties to qualify as a like-kind exchange of
property within the meaning of Section 1031 of the Code.  If such an election is
made, the parties shall reasonably cooperate to effect such like-kind exchange,
which cooperation shall include (i) having any cash payment be paid directly
from a 1031 account which has been established with a qualified intermediary, as
that term is defined in Section 1031 of the Code, in a manner which enables such
transfer of the Properties to qualify as part of a like-kind exchange of
property within the meaning of Section 1031 of the Code and (ii) assigning
rights to the Properties to a qualified intermediary or an escrow agent acting
as a qualified intermediary for the purpose of receiving an assignment of the
Properties in a manner which enables such transfer of the Properties to qualify
as part of a like-kind exchange of property within the meaning of Section 1031
of the Code. In such events, the parties shall cooperate in the negotiation and
execution of such additional documents.

35


--------------------------------------------------------------------------------





SECTION 7.14                     ARBITRATION.

Disputed matters related to Allocated Values in Section 2.3, remedies for Title
Defect Amounts in Section 3.5(d), Title Benefits Amounts in Section 3.5(e),
downward adjustment to the Purchase Price to reflect the costs of remediation in
Section 4.3 and the final settlement statement in Section 9.4(b) may be
submitted, as provided in the respective Sections listed above, to arbitration
pursuant to the following provisions:


(A)                          THE PARTIES SHALL JOINTLY SELECT A MUTUALLY
ACCEPTABLE PERSON AS THE SOLE ARBITRATOR UNDER THIS AGREEMENT.  IF THE PARTIES
ARE UNABLE TO AGREE UPON THE DESIGNATION OF ONE PERSON AS ARBITRATOR, THEN EACH
PARTY SHALL APPOINT ONE ARBITRATOR AND THE TWO ARBITRATORS SO CHOSEN SHALL
APPOINT A THIRD ARBITRATOR AND THE THREE ARBITRATORS SHALL ARBITRATE ANY
DISPUTE.


(B)                         ANY ARBITRATION HEARING SHALL BE HELD IN HOUSTON,
TEXAS AT A LOCATION ACCEPTABLE TO THE ARBITRATOR.


(C)                          THE ARBITRATOR SHALL SETTLE DISPUTES IN ACCORDANCE
WITH THE TEXAS GENERAL ARBITRATION ACT AND THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION. THE DECISION OF THE ARBITRATOR SHALL BE BINDING UPON THE PARTIES
AND MAY BE ENFORCED IN ANY COURT OF COMPETENT JURISDICTION.  SELLER AND
PURCHASER, RESPECTIVELY, SHALL BEAR THEIR OWN LEGAL FEES AND OTHER COSTS
INCURRED IN PRESENTING THEIR RESPECTIVE CASES.  THE CHARGES AND EXPENSES OF THE
ARBITRATOR SHALL BE SHARED EQUALLY BY SELLER AND PURCHASER.


(D)                         IN FULFILLING HIS DUTIES HEREUNDER, THE ARBITRATOR
SHALL BE BOUND BY THE TERMS OF THIS AGREEMENT. IN FULFILLING ANY OF HIS
ARBITRATION DUTIES, THE ARBITRATOR MAY CONSIDER SUCH OTHER MATTERS AS IN THE
OPINION OF THE ARBITRATOR ARE NECESSARY OR HELPFUL TO MAKE A PROPER EVALUATION. 
ADDITIONALLY, THE ARBITRATOR MAY CONSULT WITH AND ENGAGE DISINTERESTED THIRD
PARTIES, INCLUDING, WITHOUT LIMITATION, PETROLEUM ENGINEERS, ATTORNEYS AND
CONSULTANTS, TO ADVISE THE ARBITRATOR.


(E)                          IF ANY ARBITRATOR SELECTED HEREUNDER SHOULD DIE,
RESIGN OR BE UNABLE TO PERFORM HIS DUTIES HEREUNDER, THE PARTIES SELECTING SUCH
ARBITRATOR SHALL SELECT A REPLACEMENT ARBITRATOR. THE AFORESAID PROCEDURE SHALL
BE FOLLOWED FROM TIME TO TIME AS NECESSARY.


SECTION 7.15                     DELIVERY OF FINANCIAL STATEMENTS AND RESERVE
INFORMATION.


(A)                          TO THE EXTENT REQUESTED BY PURCHASER, SELLER SHALL
PROVIDE TO PURCHASER AS PROMPTLY AS REASONABLY PRACTICAL ANY FINANCIAL
STATEMENTS, SCHEDULES OR INFORMATION (INCLUDING WITHOUT LIMITATION ACCESS TO THE
WORK PAPERS OF SELLER’S ACCOUNTANTS RELATED TO THE FINANCIAL STATEMENTS
DESCRIBED IN THIS SECTION 7.15) RELATING TO THE ASSETS THAT ARE REQUIRED TO BE
INCLUDED IN ANY FILING BY PURCHASER OR ITS AFFILIATES UNDER THE SECURITIES
EXCHANGE ACT OF 1934, REGISTRATION STATEMENT FILED OR TO BE FILED BY PURCHASER
OR ANY OF ITS AFFILIATES UNDER THE SECURITIES ACT OF 1933 AND ANY ADDITIONAL
FINANCIAL OR OPERATING DATA RELATING TO ANY OF THE FINANCIAL STATEMENTS,
SCHEDULES OR INFORMATION REFERRED TO IN THIS SECTION 7.15 OR RELATING TO ANY OF
THE ASSETS.

36


--------------------------------------------------------------------------------





(B)                         SELLER SHALL USE REASONABLE EFFORTS TO CAUSE TO BE
DELIVERED TO PURCHASER (OR ITS AFFILIATES) “COMFORT LETTERS” OF SELLER’S
ACCOUNTANTS AND SELLER’S INDEPENDENT RESERVE ENGINEERS DATED AS OF THE EFFECTIVE
TIME AND THE CLOSING DATE AND ADDRESSED TO THE UNDERWRITERS IN ANY OFFERING OF
SECURITIES FOR WHICH SUCH COMFORT LETTERS ARE REQUIRED BY UNDERWRITERS WITH
REGARD TO CERTAIN FINANCIAL INFORMATION REGARDING THE ASSETS OR THE RESERVES
RELATING TO THE ASSETS AS THE CASE MAY BE, IN FORM REASONABLY SATISFACTORY TO
PURCHASER AND CUSTOMARY IN SCOPE AND SUBSTANCE FOR “COMFORT” LETTERS DELIVERED
BY INDEPENDENT PUBLIC ACCOUNTANTS AND RESERVE ENGINEERS IN CONNECTION WITH
REGISTRATION STATEMENTS SIMILAR TO PURCHASER’S OR ITS AFFILIATES REGISTRATION
STATEMENT AND TO USE REASONABLE EFFORTS TO CAUSE SELLER’S ACCOUNTANT AND
SELLER’S RESERVE ENGINEER TO CONSENT TO INCLUSION OF THE INFORMATION DESCRIBED
IN THIS SECTION 7.15 AND TO BE NAMED IN PURCHASER’S AND ITS AFFILIATES FILINGS
WITH THE SECURITIES AND EXCHANGE COMMISSION AS IS CUSTOMARY FOR SUCH CONSENTS.


(C)                          SELLER SHALL USE REASONABLE EFFORTS TO PROVIDE ANY
RELEVANT HISTORICAL ACCOUNTING OR FINANCIAL INFORMATION IN SELLER’S POSSESSION,
CUSTODY OR CONTROL RELATED TO THE ASSETS THAT PURCHASER MAY REASONABLY REQUEST.


(D)                         PURCHASER SHALL BEAR ALL OUT-OF-POCKET COSTS PAID TO
ANY THIRD PARTY FOR PREPARATION OF ANY OF THE ITEMS DESCRIBED IN SECTION
7.15(A), SECTION 7.15(B) AND SECTION 7.15(C) ABOVE.


ARTICLE VIII
CONDITIONS TO CLOSING


SECTION 8.1                           CONDITIONS OF SELLER TO CLOSING.

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction on or prior
to Closing of each of the following conditions:


(A)                          REPRESENTATIONS.  THE REPRESENTATIONS AND
WARRANTIES OF PURCHASER SET FORTH IN ARTICLE 6 SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS
THOUGH MADE ON AND AS OF THE CLOSING DATE;


(B)                         PERFORMANCE.  PURCHASER SHALL HAVE PERFORMED AND
OBSERVED, IN ALL MATERIAL RESPECTS, ALL COVENANTS AND AGREEMENTS TO BE PERFORMED
OR OBSERVED BY IT UNDER THIS AGREEMENT PRIOR TO OR ON THE CLOSING DATE;


(C)                          PENDING LITIGATION.  NO SUIT, ACTION OR OTHER
PROCEEDING BY A THIRD PARTY, INCLUDING ANY GOVERNMENTAL BODY, SEEKING TO
RESTRAIN, ENJOIN OR OTHERWISE PROHIBIT THE CONVEYANCE OF THE ASSETS OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
PENDING;


(D)                         DELIVERIES.  PURCHASER SHALL HAVE DELIVERED TO
SELLER DULY EXECUTED COUNTERPARTS OF THE ASSIGNMENT AND BILL OF SALE AND THE
OTHER DOCUMENTS AND CERTIFICATES TO BE DELIVERED BY PURCHASER UNDER SECTION 9.3;

37


--------------------------------------------------------------------------------





(E)                          PAYMENT.  PURCHASER SHALL HAVE PAID THE CLOSING
PAYMENT;


(F)                            HSR ACT.  ONLY IF APPLICABLE, ANY WAITING PERIOD
APPLICABLE TO THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
UNDER THE HSR ACT SHALL HAVE LAPSED OR TERMINATED (BY EARLY TERMINATION OR
OTHERWISE);


(G)                         APPROVAL BY BOARD OF DIRECTORS.  PURCHASER SHALL
HAVE DELIVERED TO SELLER EITHER (I) A CERTIFIED COPY OF A RESOLUTION OF THE
BOARD OF DIRECTORS OF PURCHASER WHICH APPROVES THE TERMS OF THIS AGREEMENT, THE
EXECUTION OF THIS AGREEMENT BY PURCHASER, AND THE COMPLETION OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT OR (II) A UNANIMOUS CONSENT OF THE BOARD OF
DIRECTORS OF PURCHASER WHICH APPROVES THE TERMS OF THIS AGREEMENT, THE EXECUTION
OF THIS AGREEMENT BY PURCHASER, AND THE COMPLETION OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT; AND


(H)                         SECONDARY PURCHASE AND SALE AGREEMENT.
CONTEMPORANEOUSLY WITH THE PREPARATION AND EXECUTION OF THIS AGREEMENT,
PURCHASER AND SELLER HAVE PREPARED AND EXECUTED A SECOND PURCHASE AND SALE
AGREEMENT REFERRED TO HEREIN AS THE SECONDARY PURCHASE AND SALE AGREEMENT. THE
CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT SHALL OCCUR
SIMULTANEOUSLY WITH THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THE SECONDARY
PURCHASE AND SALE AGREEMENT OR NOT AT ALL.


SECTION 8.2                           CONDITIONS OF PURCHASER TO CLOSING.

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction on or
prior to Closing of each of the following conditions:


(A)                          REPRESENTATIONS.  THE REPRESENTATIONS AND
WARRANTIES OF SELLER SET FORTH IN ARTICLE 5 SHALL BE TRUE AND CORRECT AS OF THE
DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF
THE CLOSING DATE (OTHER THAN ANY REPRESENTATIONS AND WARRANTIES THAT REFER TO A
SPECIFIED DATE WHICH NEED ONLY BE TRUE AND CORRECT ON AND AS OF SUCH SPECIFIED
DATE);


(B)                         PERFORMANCE.  SELLER SHALL HAVE PERFORMED AND
OBSERVED, IN ALL MATERIAL RESPECTS, ALL COVENANTS AND AGREEMENTS TO BE PERFORMED
OR OBSERVED BY IT UNDER THIS AGREEMENT PRIOR TO OR ON THE CLOSING DATE;


(C)                          PENDING LITIGATION.  NO SUIT, ACTION OR OTHER
PROCEEDING BY A THIRD PARTY (INCLUDING ANY GOVERNMENTAL BODY) SEEKING TO
RESTRAIN, ENJOIN OR OTHERWISE PROHIBIT THE CONVEYANCE OF THE ASSETS OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
PENDING;


(D)                         DELIVERIES.  SELLER SHALL HAVE DELIVERED TO
PURCHASER DULY EXECUTED COUNTERPARTS OF THE ASSIGNMENT AND BILL OF SALE AND THE
OTHER DOCUMENTS AND CERTIFICATES TO BE DELIVERED BY SELLER UNDER SECTION 9.2;

38


--------------------------------------------------------------------------------





(E)                          HSR ACT.  ONLY IF APPLICABLE, ANY WAITING PERIOD
APPLICABLE TO THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
UNDER THE HSR ACT SHALL HAVE LAPSED OR TERMINATED (BY EARLY TERMINATION OR
OTHERWISE);


(F)                            APPROVAL BY BOARD OF DIRECTORS.  SELLER SHALL
HAVE DELIVERED TO PURCHASER EITHER (I) A CERTIFIED COPY OF A RESOLUTION OF THE
BOARD OF DIRECTORS OF SELLER WHICH APPROVES THE TERMS OF THIS AGREEMENT, THE
EXECUTION OF THIS AGREEMENT BY SELLER, AND THE COMPLETION OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT OR (II) A UNANIMOUS CONSENT OF THE BOARD OF
DIRECTORS OF SELLER WHICH APPROVES THE TERMS OF THIS AGREEMENT, THE EXECUTION OF
THIS AGREEMENT BY SELLER, AND THE COMPLETION OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT; AND


(G)                         SECONDARY PURCHASE AND SALE AGREEMENT.
CONTEMPORANEOUSLY WITH THE PREPARATION AND EXECUTION OF THIS AGREEMENT,
PURCHASER AND SELLER HAVE PREPARED AND EXECUTED A SECOND PURCHASE AND SALE
AGREEMENT REFERRED TO HEREIN AS THE SECONDARY PURCHASE AND SALE AGREEMENT. THE
CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT SHALL OCCUR
SIMULTANEOUSLY WITH THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THE SECONDARY
PURCHASE AND SALE AGREEMENT OR NOT AT ALL.


ARTICLE IX
CLOSING


SECTION 9.1                           TIME AND PLACE OF CLOSING.


(A)                          CONSUMMATION OF THE PURCHASE AND SALE TRANSACTION
AS CONTEMPLATED BY THIS AGREEMENT (THE “CLOSING”), SHALL TAKE PLACE AT THE
OFFICES OF SELLER LOCATED AT 14425 TORREY CHASE, SUITE 190 HOUSTON, TEXAS 77014,
AT 10:00 A.M., LOCAL TIME, ON OR BEFORE JANUARY 31, 2007 UNLESS OTHERWISE AGREED
TO IN WRITING BY PURCHASER AND SELLER.


(B)                         THE DATE ON WHICH THE CLOSING OCCURS IS HEREIN
REFERRED TO AS THE “CLOSING DATE.”


SECTION 9.2                           OBLIGATIONS OF SELLER AT CLOSING.

At the Closing, Seller shall deliver or cause to be delivered to Purchaser,
among other things, the following:


(A)                          ASSIGNMENT AND BILL OF SALE OF THE ASSETS, IN
SUFFICIENT NUMBER OF ORIGINALS TO ALLOW RECORDING IN ALL COUNTIES IN WHICH THE
PROPERTIES ARE LOCATED AND OTHER APPROPRIATE JURISDICTIONS AND OFFICES, AS
APPLICABLE, DULY EXECUTED BY SELLER;


(B)                         ASSIGNMENTS, ON APPROPRIATE FORMS, OF STATE AND OF
FEDERAL LEASES, IF ANY, COMPRISING PORTIONS OF THE ASSETS, DULY EXECUTED BY
SELLER;


(C)                          A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED
CORPORATE OFFICER OF SELLER, DATED AS OF CLOSING, CERTIFYING ON BEHALF OF SELLER
THAT THE CONDITIONS SET FORTH IN SECTIONS 8.2(A) AND 8.2(B) HAVE BEEN FULFILLED;

39


--------------------------------------------------------------------------------





(D)                         LETTERS-IN-LIEU OF TRANSFER ORDERS COVERING THE
PROPERTIES, DULY EXECUTED BY SELLER;


(E)                          WHERE APPROPRIATE, EVIDENCE OF SELLER’S RESIGNATION
AS OPERATOR, INCLUDING RAILROAD COMMISSION OF TEXAS FORM P-4S EXECUTED BY
SELLER; AND


(F)                            ASSIGNMENT OF PIPELINE ASSETS, IN SUFFICIENT
NUMBER OF ORIGINALS TO ALLOW RECORDING IN ALL COUNTIES IN WHICH THE PIPELINE
ASSETS ARE LOCATED AND OTHER APPROPRIATE JURISDICTIONS AND OFFICES, AS
APPLICABLE, DULY EXECUTED BY SELLER;


SECTION 9.3                           OBLIGATIONS OF PURCHASER AT CLOSING.

At the Closing, Purchaser shall deliver or cause to be delivered to Seller,
among other things, the following:


(A)                          A WIRE TRANSFER OF THE CLOSING PAYMENT IN
IMMEDIATELY AVAILABLE U.S. DOLLARS;


(B)                         COPIES OF THE ASSIGNMENT AND BILL OF SALE OF THE
ASSETS, DULY EXECUTED BY PURCHASER;


(C)                          A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED
CORPORATE OFFICER OF PURCHASER DATED AS OF CLOSING, CERTIFYING ON BEHALF OF
PURCHASER THAT THE CONDITIONS SET FORTH IN SECTIONS 8.1(A) AND 8.1(B) HAVE BEEN
FULFILLED; AND


(D)                         COPIES OF THE ASSIGNMENT OF PIPELINE ASSETS, DULY
EXECUTED BY PURCHASER.


SECTION 9.4                           CLOSING PAYMENT AND POST-CLOSING PURCHASE
PRICE ADJUSTMENTS.


(A)                          NOT LATER THAN TWO (2) BUSINESS DAYS PRIOR TO THE
CLOSING DATE, SELLER SHALL PREPARE AND DELIVER TO PURCHASER, BASED UPON THE BEST
INFORMATION AVAILABLE TO SELLER, A PRELIMINARY SETTLEMENT STATEMENT ESTIMATING
THE ADJUSTED PURCHASE PRICE AFTER GIVING EFFECT TO ALL PURCHASE PRICE
ADJUSTMENTS SET FORTH IN SECTION 2.2 AND THE DEPOSIT. THE PRELIMINARY SETTLEMENT
STATEMENT DELIVERED IN ACCORDANCE WITH THIS SECTION 9.4(A) SHALL CONSTITUTE THE
DOLLAR AMOUNT TO BE PAID BY PURCHASER TO SELLER AT THE CLOSING (THE “CLOSING
PAYMENT”).


(B)                         AS SOON AS REASONABLY PRACTICABLE AFTER THE CLOSING
BUT NOT LATER THAN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE CLOSING DATE,
SELLER SHALL PREPARE AND DELIVER TO PURCHASER A FINAL SETTLEMENT STATEMENT
SETTING FORTH THE FINAL CALCULATION OF THE ADJUSTED PURCHASE PRICE AND SHOWING
THE CALCULATION OF EACH ADJUSTMENT, BASED, TO THE EXTENT POSSIBLE ON ACTUAL
CREDITS, CHARGES, RECEIPTS AND OTHER ITEMS BEFORE AND AFTER THE EFFECTIVE TIME
AND TAKING INTO ACCOUNT ALL TITLE DEFECT AND TITLE BENEFIT ADJUSTMENTS UNDER
SECTION 3.5.  SELLER SHALL, AT PURCHASER’S REQUEST, SUPPLY REASONABLE
DOCUMENTATION AVAILABLE TO SUPPORT ANY CREDIT, CHARGE, RECEIPT OR OTHER ITEM.
NOT LATER THAN THE THIRTY (30) DAYS FOLLOWING RECEIPT OF THE FINAL SETTLEMENT
STATEMENT, PURCHASER SHALL DELIVER TO SELLER A WRITTEN REPORT CONTAINING ANY
CHANGES THAT PURCHASER PROPOSES BE MADE TO THE FINAL SETTLEMENT STATEMENT. THE
PARTIES SHALL UNDERTAKE TO AGREE ON THE FINAL STATEMENT OF

40


--------------------------------------------------------------------------------





THE ADJUSTED PURCHASE PRICE NO LATER THAN ONE HUNDRED EIGHTY (180) DAYS AFTER
THE CLOSING DATE. IN THE EVENT THAT THE PARTIES CANNOT REACH AGREEMENT WITHIN
SUCH PERIOD OF TIME, EITHER PARTY MAY REFER THE REMAINING MATTERS IN DISPUTE TO
ARBITRATION AS PROVIDED IN SECTION 7.14.


(C)                          ALL PAYMENTS MADE OR TO BE MADE HEREUNDER TO SELLER
SHALL BE BY ELECTRONIC TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN U.S. DOLLARS
TO:

JPMorgan Chase Bank

For account of Smith Production Inc.

Account No. 034 000 25957

ABA No. 113 0006 09

All payments made or to be made hereunder to Purchaser shall be by electronic
transfer of immediately available funds to a bank and account specified by
Purchaser in writing to Seller.


ARTICLE X
TERMINATION


SECTION 10.1                     TERMINATION.

This Agreement may be terminated as follows:


(A)                          BY THE MUTUAL PRIOR WRITTEN CONSENT OF SELLER AND
PURCHASER PRIOR TO CLOSING;


(B)                         BY SELLER IN THE EVENTS THAT (I) CLOSING HAS NOT
OCCURRED ON THE CLOSING DATE; (II) SELLER IS NOT OTHERWISE IN DEFAULT UNDER THE
PROVISIONS OF THIS AGREEMENT; AND (III) THE CONDITIONS OF SELLER TO CLOSING IN
SECTION 8.1 HAVE NOT BEEN SATISFIED;


(C)                          BY PURCHASER IN THE EVENTS THAT (I) CLOSING HAS NOT
OCCURRED ON THE CLOSING DATE; (II) PURCHASER IS NOT OTHERWISE IN DEFAULT UNDER
THE PROVISIONS OF THIS AGREEMENT; AND (III) THE CONDITIONS OF PURCHASER TO
CLOSING IN SECTION 8.2 HAVE NOT BEEN SATISFIED; AND


(D)                         BY PURCHASER PURSUANT TO 4.3.


SECTION 10.2                     EFFECT OF TERMINATION.

If this Agreement is terminated pursuant to Section 10.1, this Agreement shall
become void and of no further force or effect except for the provisions of
Section 5.6 (Purchaser’s Liability for Brokers’ Fees), Section 6.5 (Seller’s
Liability for Brokers’ Fees), Section 7.7 (Indemnity Regarding Access) and
Section 12.4 (Expenses) and the Confidentiality Agreement. The provisions and
agreements listed in the preceding sentence shall survive the termination of
this Agreement and shall continue in full force and effect. Seller shall be free
immediately to enjoy all rights of ownership of the Assets and to sell,
transfer, encumber or otherwise dispose of the Assets to any party without any
restriction under this Agreement.

41


--------------------------------------------------------------------------------





SECTION 10.3                     DISTRIBUTION OF DEPOSIT UPON TERMINATION. 


(A)                          IF SELLER TERMINATES THIS AGREEMENT PURSUANT TO
SECTION 10.1(B), THEN SELLER MAY RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES FREE
OF ANY CLAIMS BY PURCHASER. PURCHASER AND SELLER AGREE THAT THE ACTUAL AMOUNT OF
DAMAGES RESULTING FROM SUCH A TERMINATION WOULD BE DIFFICULT IF NOT IMPOSSIBLE
TO DETERMINE ACCURATELY BECAUSE OF THE UNIQUE NATURE OF THIS AGREEMENT, THE
UNIQUE NATURE OF THE ASSETS, THE UNCERTAINTIES OF APPLICABLE COMMODITY MARKETS
AND DIFFERENCES OF OPINION WITH RESPECT TO SUCH MATTERS, AND THE LIQUIDATED
DAMAGES PROVIDED FOR HEREIN ARE A REASONABLE ESTIMATE BY THE PARTIES OF SUCH
DAMAGES.


(B)                         IF THIS AGREEMENT IS TERMINATED FOR ANY REASON OTHER
THAN THE REASONS SET FORTH IN SECTION 10.1(B), THEN SELLER SHALL DELIVER THE
DEPOSIT TO PURCHASER IMMEDIATELY FREE OF ANY CLAIMS BY SELLER.


(C)                          NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, PURCHASER SHALL NOT BE ENTITLED TO RECEIVE INTEREST ON THE DEPOSIT,
WHETHER THE DEPOSIT IS APPLIED AGAINST THE PURCHASE PRICE OR RETURNED TO
PURCHASER PURSUANT TO THIS SECTION 10.3.


(D)                         THE RETENTION OF THE DEPOSIT BY SELLER AS DESCRIBED
ABOVE SHALL CONSTITUTE THE ONLY REMEDIES OF SELLER IN THE EVENT OF TERMINATION
OR BREACH OF THIS AGREEMENT. SELLER HEREBY WAIVES ALL OTHER REMEDIES THAT MIGHT
BE AVAILABLE TO SELLER, INCLUDING, WITHOUT LIMITATION, REMEDIES AVAILABLE IN
EQUITY, AT COMMON LAW AND BY STATUTE INCLUDING LITIGATION AND SPECIFIC
PERFORMANCE.


(E)                                  THE RETURN OF THE DEPOSIT TO PURCHASER AS
DESCRIBED ABOVE SHALL BE IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO
PURCHASER IN THE EVENT OF TERMINATION OR BREACH OF THIS AGREEMENT.  PURCHASER
EXPRESSLY RESERVES ALL OTHER REMEDIES THAT MIGHT BE AVAILABLE TO IT, INCLUDING,
WITHOUT LIMITATION, REMEDIES AVAILABLE IN EQUITY, AT COMMON LAW AND BY STATUTE
INCLUDING LITIGATION AND SPECIFIC PERFORMANCE.


ARTICLE XI
POST -CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS;
DISCLAIMERS AND WAIVERS


SECTION 11.1                     RECEIPTS.


(A)                          ALL PRODUCTION FROM OR ATTRIBUTABLE TO THE ASSETS
(AND ALL PRODUCTS AND PROCEEDS ATTRIBUTABLE THERETO) AND ALL OTHER INCOME,
PROCEEDS, RECEIPTS AND CREDITS EARNED WITH RESPECT TO THE ASSETS WHICH ARE NOT
REFLECTED IN THE FINAL SETTLEMENT STATEMENT TO WHICH PURCHASER IS ENTITLED UNDER
SECTION 1.6 SHALL BE THE SOLE PROPERTY AND ENTITLEMENT OF PURCHASER, AND, TO THE
EXTENT RECEIVED BY SELLER, SELLER SHALL FULLY DISCLOSE, ACCOUNT FOR AND REMIT
THE SAME PROMPTLY TO PURCHASER.


(B)                         ALL PRODUCTION FROM OR ATTRIBUTABLE TO THE ASSETS
(AND ALL PRODUCTS AND PROCEEDS ATTRIBUTABLE THERETO) AND ALL OTHER INCOME,
PROCEEDS, RECEIPTS AND CREDITS EARNED WITH RESPECT TO THE ASSETS WHICH ARE NOT
REFLECTED IN THE FINAL SETTLEMENT STATEMENT TO WHICH SELLER IS ENTITLED UNDER
SECTION 1.6 SHALL BE THE SOLE PROPERTY AND ENTITLEMENT OF

42


--------------------------------------------------------------------------------





SELLER AND, TO THE EXTENT RECEIVED BY PURCHASER, PURCHASER SHALL FULLY DISCLOSE,
ACCOUNT FOR AND REMIT THE SAME PROMPTLY TO SELLER.


SECTION 11.2                     EXPENSES.


(A)                          ALL PROPERTY COSTS WHICH ARE NOT REFLECTED IN THE
FINAL SETTLEMENT STATEMENT FOR WHICH SELLER IS RESPONSIBLE UNDER SECTION 1.6
SHALL BE THE SOLE OBLIGATION OF SELLER, AND SELLER SHALL PROMPTLY PAY SAME, OR
IF SAME HAVE BEEN PAID BY PURCHASER, SELLER SHALL PROMPTLY REIMBURSE PURCHASER
FOR AND HOLD PURCHASER HARMLESS FROM AND AGAINST SAME.


(B)                         ALL PROPERTY COSTS WHICH ARE NOT REFLECTED IN THE
FINAL SETTLEMENT STATEMENT FOR WHICH PURCHASER IS RESPONSIBLE UNDER SECTION 1.6
SHALL BE THE SOLE OBLIGATION OF PURCHASER, AND PURCHASER SHALL PROMPTLY PAY
SAME, OR IF SAME HAVE BEEN PAID BY SELLER, PURCHASER SHALL PROMPTLY REIMBURSE
SELLER FOR AND HOLD SELLER HARMLESS FROM AND AGAINST SAME.


(C)                          SELLER IS ENTITLED TO RESOLVE ALL JOINT INTEREST
AUDITS AND OTHER AUDITS OF PROPERTY COSTS COVERING PERIODS PRIOR TO THE
EFFECTIVE TIME.


SECTION 11.3                     ASSUMPTION AND INDEMNIFICATION.


(A)                          IN THE EVENT OF CLOSING, AS OF THE EFFECTIVE TIME,
PURCHASER SHALL BECOME LIABLE FOR, ASSUME, PERFORM AND DISCHARGE ALL OF THE
OBLIGATIONS AND LIABILITIES OF SELLER, KNOWN OR UNKNOWN, WITH RESPECT TO THE
ASSETS, REGARDLESS OF WHETHER SUCH OBLIGATIONS OR LIABILITIES AROSE PRIOR TO THE
EFFECTIVE TIME, AT THE EFFECTIVE TIME OR AFTER THE EFFECTIVE TIME. SAID
OBLIGATIONS AND LIABILITIES ARE REFERRED TO AS THE “ASSUMED OBLIGATIONS.”
PURCHASER, HOWEVER, DOES NOT ASSUME ANY OBLIGATIONS OR LIABILITIES OF SELLER TO
THE EXTENT THAT THEY ARE ATTRIBUTABLE TO OR ARISE OUT OF THE:

(I)                                     EXCLUDED ASSETS; OR

(II)                                  ACTIONS, SUITS OR PROCEEDINGS, IF ANY, SET
FORTH ON EXHIBIT 5.7, OR

(III)                               CLAIMS FOR WRONGFUL DEATH AND/OR PERSONAL
INJURY RELATED TO THE PROPERTIES WHICH CLAIMS AROSE BEFORE THE EFFECTIVE TIME;
OR

(IV)                              CONTINUING RESPONSIBILITY OF THE SELLER UNDER
SECTION 11.2 OR MATTERS FOR WHICH SELLER IS REQUIRED TO INDEMNIFY PURCHASER
UNDER THIS ARTICLE 11.


(B)                         PURCHASER SHALL INDEMNIFY, COVENANT NOT TO SUE,
SAVE, RELEASE, DEFEND, DISCHARGE AND HOLD SELLER INDEMNITEES HARMLESS
(COLLECTIVELY, “INDEMNIFY”) FROM AND AGAINST DAMAGES, INCURRED OR SUFFERED BY
SELLER INDEMNITEES THAT ARE CAUSED BY, OR ARISE OUT OF OR RESULT FROM:

(I)                                     THE ASSUMED OBLIGATIONS; OR

43


--------------------------------------------------------------------------------




(II)                                  THE OWNERSHIP, USE OR OPERATION OF THE
ASSETS AT AND AFTER THE EFFECTIVE TIME; OR

(III)                               ENVIRONMENTAL LIABILITIES; OR

(IV)                              ACCESS TO THE ASSETS IN SECTION 7.7; OR

(V)                                 PREFERENTIAL RIGHTS TO PURCHASE IN SECTION
7.9(B)(I); OR

(VI)                              PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT;
OR

(VII)                           THE BREACH OF ANY OF PURCHASER’S COVENANTS OR
AGREEMENTS CONTAINED IN ARTICLE 7 OF THIS AGREEMENT, SAVE AND EXCEPT FOR
COVENANTS OR AGREEMENTS CONTAINED IN SECTION 7.1 (ACCESS) AND SECTION
7.9(B)(I)(RELATED TO PREFERENTIAL RIGHTS TO PURCHASE) WHICH ARE COVERED ABOVE;
OR

(VIII)                        THE BREACH OF ANY REPRESENTATION OR WARRANTY MADE
BY PURCHASER IN ARTICLE 6 OF THIS AGREEMENT OR IN THE CERTIFICATE DELIVERED BY
PURCHASER AT CLOSING PURSUANT TO SECTION 9.3(C)(CERTIFICATE OF CORPORATE OFFICER
OF PURCHASER); OR

(IX)                                THE LITIGATION EXPENSES (DEFINED BELOW).

THE INDEMNIFICATION OBLIGATIONS OF PURCHASER IN THIS PARAGRAPH SHALL BE REFERRED
TO HEREIN AS “PURCHASER’S INDEMNIFICATION OBLIGATIONS.”

PURCHASER SHALL INDEMNIFY SELLER INDEMNITEES AGAINST DAMAGES FOR MATTERS COVERED
BY PURCHASER’S INDEMNIFICATION OBLIGATIONS ARISING OUT AND RESULTING FROM:

1.                                       THE NEGLIGENCE OF SELLER, WHETHER THE
NEGLIGENCE IS ORDINARY, ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE BUT EXCLUDING
CLAIMS BASED ON GROSS NEGLIGENCE AND WILLFUL MISCONDUCT; AND

2.                                       THE STRICT LIABILITY OF SELLER, BUT
EXCLUDING CLAIMS BASED ON THE GROSS NEGLIGENCE AND WILLFUL MISCONDUCT OF SELLER.

COSTS OF ATTORNEY FEES, COSTS OF COURT, EXPENSES FOR HIRING INVESTIGATORS AND
INVESTIGATING, DEFENDING LITIGATION, PROSECUTING LITIGATION, HIRING EXPERT
WITNESSES, COSTS OF SETTLEMENT AND ANY AND

44


--------------------------------------------------------------------------------




ALL COSTS AND EXPENSES PERTAINING TO ANY LITIGATION SHALL COLLECTIVELY BE
REFERRED TO AS THE “LITIGATION EXPENSES.”  PURCHASER SHALL INDEMNIFY SELLER
INDEMNITEES FROM AND AGAINST ALL LITIGATION EXPENSES ARISING FROM, BASED UPON,
RELATED TO OR IN ANY WAY CONNECTED WITH PURCHASER’S INDEMNIFICATION OBLIGATIONS

IT IS UNDERSTOOD AND AGREED THAT PURCHASER’S OBLIGATION TO INDEMNIFY SELLER
INDEMNITEES FROM AND AGAINST THE LITIGATION EXPENSES IS (I) SEPARATE AND APART
FROM PURCHASER’S OBLIGATION TO INDEMNIFY SELLER INDEMNITEES FROM DAMAGES AND
(II) IS NOT DEPENDENT UPON PURCHASER’S SUBSTANTIVE OBLIGATION TO INDEMNIFY
SELLER INDEMNITEES FROM AND AGAINST DAMAGES. PURCHASER’S OBLIGATION TO INDEMNIFY
SELLER INDEMNITEES FROM AND AGAINST THE LITIGATION EXPENSES SHALL APPLY
IRRESPECTIVE OF WHETHER THE SUBSTANTIVE INDEMNITY OBLIGATION COMPLIES IN ALL
RESPECTS WITH THE EXPRESS NEGLIGENCE RULE. PURCHASER AND SELLER BOTH AGREE AND
STIPULATE THAT THIS INDEMNIFICATION AGREEMENT COMPLIES WITH AND SATISFIES ALL OF
THE REQUIREMENTS SET FORTH IN ETHYL CORP. V. DANIEL CONSTRUCTION CO., 725 S.W.2d
705 (TEX.1987) AND ALL SUBSEQUENT CASES, DRESSER INDUSTRIES, INC. V. PAIGE
PETROLEUM, INC., 853 S.W. 2d 505 (TEX. 1993) AND ALL SUBSEQUENT CASES AND ALL
OTHER APPLICABLE REQUIREMENTS OF TEXAS LAW.

PURCHASER’S INDEMNITY OBLIGATIONS TO SELLER INDEMNITEES HEREUNDER SHALL BE
LIMITED TO THE EXTENT OF PURCHASER’S PROPORTIONATE INTEREST IN ANY AFFECTED
ASSETS.

PURCHASER AND SELLER BOTH AGREE AND STIPULATE THAT THIS INDEMNIFICATION
AGREEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE TEST, AND THAT THE PARTIES
CLEARLY INTEND TO TRANSFER THE RISK OF LOSS FOR THE INDEMNITEE’S NEGLIGENCE.

PURCHASER AND SELLER BOTH AGREE AND STIPULATE THAT THESE INDEMNIFICATION
PROVISIONS ARE CONSPICUOUS.


(C)                          SELLER SHALL INDEMNIFY PURCHASER INDEMNITEES
AGAINST AND FROM ALL DAMAGES INCURRED OR SUFFERED BY PURCHASER INDEMNITEES THAT
ARE CAUSED BY, OR ARISE OUT OF OR RESULT FROM:

(I)                                     THE OBLIGATIONS AND LIABILITIES
DESCRIBED IN SECTION 11.3(A)(I), 11.3(A)(II) AND 11.3(A)(III); OR

(II)                                  SELLER’S BREACH OF ANY OF SELLER’S
COVENANTS OR AGREEMENTS CONTAINED IN ARTICLE 7 OF THIS AGREEMENT; OR

(III)                               THE BREACH OF ANY REPRESENTATION OR WARRANTY
MADE BY SELLER IN ARTICLE 5 OF THIS AGREEMENT OR IN THE

45


--------------------------------------------------------------------------------




CERTIFICATE DELIVERED BY SELLER AT CLOSING PURSUANT TO SECTION
9.2(C)(CERTIFICATE OF CORPORATE OFFICER OF SELLER); OR

(IV)                              SELLER’S OBLIGATIONS UNDER THIS AGREEMENT; OR

(V)                                 LITIGATION EXPENSES.

THE INDENMIFICATION OBLIGATIONS OF SELLER IN THIS PARAGRAPH SHALL BE REFERRED TO
HEREIN AS “SELLER’S INDEMNIFICATION OBLIGATIONS.”

SELLER SHALL INDEMNIFY PURCHASER INDEMNITEES AGAINST DAMAGES FOR MATTERS COVERED
BY SELLER’S INDEMNIFICATION OBLIGATIONS ARISING OUT OF AND RESULTING FROM:

1.                                       THE NEGLIGENCE OF PURCHASER, WHETHER
THE NEGLIGENCE IS ORDINARY, ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE BUT
EXCLUDING CLAIMS BASED ON GROSS NEGLIGENCE AND WILLFUL MISCONDUCT; AND

2.                                       THE STRICT LIABILITY OF PURCHASER, BUT
EXCLUDING CLAIMS BASED ON THE GROSS NEGLIGENCE AND WILLFUL MISCONDUCT OF
PURCHASER.

SELLER SHALL INDEMNIFY PURCHASER INDEMNITEES FROM AND AGAINST THE LITIGATION
EXPENSES ARISING FROM, BASED UPON, RELATED TO OR IN ANY WAY CONNECTED WITH
SELLER’S INDEMNIFICATION OBLIGATIONS.

IT IS UNDERSTOOD AND AGREED THAT SELLER’S OBLIGATION TO INDEMNIFY PURCHASER
INDEMNITEES FROM AND AGAINST THE LITIGATION EXPENSES IS (I) SEPARATE AND APART
FROM SELLER’S OBLIGATION TO INDEMNIFY PURCHASER INDEMNITEES FROM DAMAGES AND
(II) IS NOT DEPENDENT UPON SELLER’S SUBSTANTIVE OBLIGATION TO INDEMNIFY
PURCHASER INDEMNITEES FROM AND AGAINST DAMAGES.  SELLER’S OBLIGATION TO
INDEMNIFY PURCHASER INDEMNITEES FROM AND AGAINST THE LITIGATION EXPENSES SHALL
APPLY IRRESPECTIVE OF WHETHER THE SUBSTANTIVE INDEMNITY OBLIGATION COMPLIES IN
ALL RESPECTS WITH THE EXPRESS NEGLIGENCE RULE. PURCHASER AND SELLER BOTH AGREE
AND STIPULATE THAT THIS INDEMNIFICATION AGREEMENT COMPLIES WITH AND SATISFIES
ALL OF THE REQUIREMENTS SET FORTH IN ETHYL CORP. V. DANIEL CONSTRUCTION CO., 725
S.W.2d 705 (TEX.1987) AND ALL SUBSEQUENT CASES, DRESSER INDUSTRIES, INC. V.
PAIGE PETROLEUM, INC., 853 S.W. 2d 505 (TEX. 1993) AND ALL SUBSEQUENT CASES AND
ALL OTHER APPLICABLE REQUIREMENTS OF TEXAS LAW.

46


--------------------------------------------------------------------------------




SELLER’S INDEMNITY OBLIGATIONS TO PURCHASER INDEMNITEES HEREUNDER SHALL BE
LIMITED TO THE EXTENT OF SELLER’S PROPORTIONATE INTEREST IN ANY AFFECTED ASSETS.

SELLER AND PURCHASER BOTH AGREE AND STIPULATE THAT THIS INDEMNIFICATION
AGREEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE TEST AND THAT THE PARTIES CLEARLY
INTEND TO TRANSFER THE RISK OF LOSS FOR THE INDEMNITEE’S NEGLIGENCE.

SELLER AND PURCHASER BOTH AGREE AND STIPULATE THAT THESE INDEMNIFICATION
PROVISIONS ARE CONSPICUOUS.


(D)                         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, IN THE EVENT THAT CLOSING OCCURS, THEREAFTER, THIS SECTION
11.3 SHALL BE DEEMED TO CONTAIN THE PARTIES’ EXCLUSIVE REMEDIES AGAINST EACH
OTHER WITH RESPECT TO BREACHES OF THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS OF THE PARTIES CONTAINED IN ARTICLES 5, 6 AND 7 AND THE AFFIRMATIONS
OF SUCH REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THE
CERTIFICATE DELIVERED BY EACH PARTY AT CLOSING PURSUANT TO SECTIONS 9.2(C) OR
9.3(C), AS APPLICABLE.

The parties shall have all other remedies at law or in equity for breaches of
all provisions of this Agreement other than Articles 5, 6 and 7. Notwithstanding
anything to the contrary contained herein, none of Purchaser, Seller or any of
their respective Affiliates shall be entitled to either punitive or
consequential damages as a remedy in connection with a breach of any provision
of this Agreement and/or the transactions contemplated hereby, and each of
Purchaser and Seller, for itself and on behalf of its Affiliates, hereby
expressly waives any right to punitive or consequential damages in connection
with a breach of any provision of this Agreement and/or the transactions
contemplated hereby.


(E)                          “DAMAGES” SHALL MEAN THE AMOUNT OF ANY AND ALL
LIABILITY, LOSS, COST, DIMINUTION IN VALUE, EXPENSE, CLAIM, DEMAND, NOTICE OF
VIOLATION, INVESTIGATION BY ANY GOVERNMENTAL BODY, CAUSE OF ACTION,
ADMINISTRATIVE PROCEEDING, PAYMENT, CHARGE, OBLIGATION, FINE, PENALTY,
DEFICIENCY, AWARD OR JUDGMENT INCURRED OR SUFFERED BY ANY INDEMNIFIED PARTY
ARISING OUT OF OR RESULTING FROM THE INDEMNIFIED MATTER, INCLUDING REASONABLE
FEES AND EXPENSES OF ATTORNEYS, CONSULTANTS, ACCOUNTANTS OR OTHER AGENTS AND
EXPERTS REASONABLY INCIDENT TO MATTERS INDEMNIFIED AGAINST, AND THE COSTS OF
INVESTIGATION AND/OR MONITORING OF SUCH MATTERS, AND THE COSTS OF ENFORCEMENT OF
THE INDEMNITY.


SECTION 11.4                     INDEMNIFICATION ACTIONS.

All claims for indemnification under Section 11.3 shall be asserted and resolved
as follows:


(A)                          FOR PURPOSES OF THIS ARTICLE 11, THE TERM
“INDEMNIFYING PARTY” SHALL MEAN THE PARTY HAVING AN OBLIGATION TO INDEMNIFY THE
OTHER PARTY PURSUANT TO THIS ARTICLE 11, AND THE TERM “INDEMNIFIED PARTY” SHALL
MEAN THE PARTY HAVING THE RIGHT TO BE INDEMNIFIED BY THE OTHER PARTY PURSUANT TO
THIS ARTICLE 11.

47


--------------------------------------------------------------------------------





(B)                         TO MAKE A CLAIM FOR INDEMNIFICATION UNDER SECTION
11.3, AN INDEMNIFIED PARTY SHALL PROVIDE TO THE INDEMNIFYING PARTY A WRITTEN
NOTICE (THE “INDEMNIFICATION NOTICE”) WHICH SPECIFIES THE BASIS OF THE
INDEMNIFIED PARTY’S ENTITLEMENT TO INDEMNIFICATION UNDER THIS AGREEMENT.  IN THE
EVENT THAT THE INDEMNIFICATION NOTICE IS BASED UPON A CLAIM BY A THIRD PARTY
AGAINST THE INDEMNIFIED PARTY (A “THIRD PARTY CLAIM”), THE INDEMNIFIED PARTY
SHALL PROVIDE ITS INDEMNIFICATION NOTICE PROMPTLY AFTER THE INDEMNIFIED PARTY
HAS ACTUAL KNOWLEDGE OF THE THIRD PARTY CLAIM AND SHALL ENCLOSE A COPY OF ALL
PAPERS (IF ANY) SERVED WITH RESPECT TO THE THIRD PARTY CLAIM; PROVIDED THAT THE
FAILURE OF ANY INDEMNIFIED PARTY TO GIVE NOTICE OF A THIRD PARTY CLAIM AS
PROVIDED IN THIS SECTION 11.4 SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS
OBLIGATIONS UNDER SECTION 11.3 EXCEPT TO THE EXTENT SUCH FAILURE RESULTS IN
INSUFFICIENT TIME BEING AVAILABLE TO PERMIT THE INDEMNIFYING PARTY TO
EFFECTIVELY DEFEND AGAINST THE THIRD PARTY CLAIM OR OTHERWISE PREJUDICES THE
INDEMNIFYING PARTY’S ABILITY TO DEFEND AGAINST THE THIRD PARTY CLAIM.


(C)                          THE INDEMNIFYING PARTY SHALL HAVE THIRTY (30) DAYS
FROM ITS RECEIPT OF AN INDEMNIFICATION NOTICE TO NOTIFY THE INDEMNIFIED PARTY
WHETHER IT WILL ASSUME THE DEFENSE OF THE INDEMNIFIED PARTY AGAINST SUCH THIRD
PARTY CLAIM AT THE SOLE COST AND EXPENSE OF THE INDEMNIFYING PARTY.  THE
INDEMNIFIED PARTY IS AUTHORIZED, PRIOR TO AND DURING SUCH THIRTY (30) DAY
PERIOD, TO FILE ANY MOTION, ANSWER OR OTHER PLEADING THAT IT SHALL DEEM
NECESSARY OR APPROPRIATE TO PROTECT ITS INTERESTS OR THOSE OF THE INDEMNIFYING
PARTY AND THAT IS NOT PREJUDICIAL TO THE INDEMNIFYING PARTY.


(D)                         IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF A
THIRD PARTY CLAIM PURSUANT TO AN INDEMNIFICATION NOTICE, THE INDEMNIFYING PARTY
SHALL DILIGENTLY DEFEND, AT ITS SOLE COST AND EXPENSE, THE INDEMNIFIED PARTY
AGAINST THE THIRD PARTY CLAIM. THE INDEMNIFYING PARTY SHALL HAVE FULL CONTROL OF
SUCH DEFENSE AND PROCEEDINGS, INCLUDING ANY COMPROMISE OR SETTLEMENT THEREOF. 
IF REQUESTED BY THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY AGREES TO
COOPERATE IN CONTESTING ANY THIRD PARTY CLAIM WHICH THE INDEMNIFYING PARTY
ELECTS TO CONTEST.  THE INDEMNIFIED PARTY MAY PARTICIPATE IN, BUT NOT CONTROL,
ANY DEFENSE OR SETTLEMENT OF ANY THIRD PARTY CLAIM CONTROLLED BY THE
INDEMNIFYING PARTY PURSUANT TO THIS SECTION 11.4(D).  AN INDEMNIFYING PARTY
SHALL NOT, WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY, (I) SETTLE ANY
THIRD PARTY CLAIM OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT THERETO
WHICH DOES NOT INCLUDE AN UNCONDITIONAL WRITTEN RELEASE OF THE INDEMNIFIED PARTY
FROM ALL LIABILITY IN RESPECT OF SUCH THIRD PARTY CLAIM OR (II) SETTLE ANY THIRD
PARTY CLAIM OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT THERETO IN ANY
MANNER THAT MAY MATERIALLY AND ADVERSELY AFFECT THE INDEMNIFIED PARTY (OTHER
THAN AS A RESULT OF MONEY DAMAGES COVERED BY THE INDEMNITY).


(E)                          IF THE INDEMNIFYING PARTY DOES NOT ASSUME THE
DEFENSE OF THE INDEMNIFIED PARTY AGAINST A THIRD PARTY CLAIM OR ASSUMES THE
DEFENSE, BUT FAILS TO DILIGENTLY PROSECUTE OR SETTLE THE THIRD PARTY CLAIM, THEN
THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO DEFEND AGAINST THE THIRD PARTY
CLAIM AT THE SOLE COST AND EXPENSE OF THE INDEMNIFYING PARTY, WITH COUNSEL OF
THE INDEMNIFIED PARTY’S CHOICE, SUBJECT TO THE RIGHT OF THE INDEMNIFYING PARTY
TO ASSUME THE DEFENSE OF THE THIRD PARTY CLAIM AT ANY TIME PRIOR TO SETTLEMENT
OR FINAL DETERMINATION THEREOF. IF THE INDEMNIFYING PARTY HAS NOT YET ASSUMED

48


--------------------------------------------------------------------------------





THE DEFENSE OF THE INDEMNIFIED PARTY, THE INDEMNIFIED PARTY SHALL SEND WRITTEN
NOTICE TO THE INDEMNIFYING PARTY OF ANY PROPOSED SETTLEMENT OR FINAL
DETERMINATION OF THE THIRD PARTY CLAIM AND THE INDEMNIFYING PARTY SHALL HAVE THE
OPTION FOR TEN (10) DAYS FOLLOWING RECEIPT OF SUCH NOTICE TO (I) ASSUME DEFENSE
AGAINST THE THIRD PARTY CLAIM IN WRITING AND (II) IF SO ASSUMED, REJECT, IN ITS
REASONABLE JUDGMENT, THE PROPOSED SETTLEMENT OR FINAL DETERMINATION OF THE THIRD
PARTY CLAIM.


(F)                            IN THE EVENT THAT THE INDEMNIFICATION NOTICE SETS
FORTH A CLAIM FOR DAMAGES BASED UPON AN INACCURACY OR BREACH OF A
REPRESENTATION, WARRANTY OR COVENANT OR OBLIGATION IN THIS AGREEMENT, THE
INDEMNIFICATION NOTICE SHALL SPECIFY THE REPRESENTATION, WARRANTY, COVENANT OR
OBLIGATION WHICH WAS INACCURATE OR BREACHED. IN SUCH CASE, THE INDEMNIFYING
PARTY SHALL HAVE THIRTY (30) DAYS FROM ITS RECEIPT OF THE INDEMNIFICATION NOTICE
TO (I) CURE THE DAMAGES COMPLAINED OF, (II) ACCEPT THE CLAIM FOR SUCH DAMAGES OR
(III) DISPUTE THE CLAIM FOR SUCH DAMAGES. IF THE INDEMNIFYING PARTY DOES NOT
NOTIFY THE INDEMNIFIED PARTY WITHIN SUCH THIRTY (30) DAY PERIOD THAT IT HAS
CURED THE DAMAGES OR THAT IT DISPUTES THE CLAIM FOR SUCH DAMAGES, THE AMOUNT OF
SUCH DAMAGES SHALL CONCLUSIVELY BE DEEMED A LIABILITY OF THE INDEMNIFYING PARTY
HEREUNDER.


SECTION 11.5                     SURVIVAL.

In the event of Closing:


(A)                          THE REPRESENTATION AND WARRANTY OF SELLER IN
SECTION 3.1(A)(DEFENSIBLE TITLE) SHALL TERMINATE ON THE TITLE CLAIM DATE
(3.4(A)). THE REMAINDER OF THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS PROVIDED FOR IN THIS AGREEMENT SHALL TERMINATE UPON CLOSING EXCEPT AS
MAY OTHERWISE BE EXPRESSLY PROVIDED HEREIN.


(B)                         PURCHASER’S INDEMNIFICATION OBLIGATIONS IN SECTION
11.3(B) SHALL TERMINATE AS OF THE TIMES SET OUT BELOW EXCEPT IN EACH CASE AS TO
MATTERS FOR WHICH A SPECIFIC WRITTEN CLAIM FOR INDEMNITY HAS BEEN DELIVERED TO
THE INDEMNIFYING PARTY ON OR BEFORE SUCH TERMINATION DATE: 9.4, 11.3(B)(I),
11.3(B)(II), 11.3(B)(III) AND 11.3(B)(IV) SHALL NOT TERMINATE AND SHALL CONTINUE
WITHOUT TIME LIMIT; 11.3(B)(V) SHALL TERMINATE SIX MONTHS AFTER THE END OF THE
TERM OF THE ESCROW DESCRIBED IN 7.9(B)(I); 11.3(B)(VI), 11.3(B)(VII) AND
11.3(B)(VIII) SHALL TERMINATE SIX MONTHS AFTER CLOSING; AND 11.3(B)(IX) SHALL
CONTINUE IN FORCE AND EFFECT UNTIL THE TERMINATION OF THE SURVIVAL PERIOD OF
EACH OF THE OTHER PURCHASER’S INDEMNIFICATION OBLIGATIONS IN
11.3(B)(I)-11.3(B)(VIII), INCLUSIVE.


(C)                          SELLER’S INDEMNIFICATION OBLIGATIONS IN SECTION
11.3(C) SHALL TERMINATE AS OF THE TIMES SET OUT BELOW EXCEPT AS TO MATTERS FOR
WHICH A SPECIFIC WRITTEN CLAIM FOR INDEMNITY HAS BEEN DELIVERED TO THE
INDEMNIFYING PARTY ON OR BEFORE SUCH TERMINATION DATE: 11.3(C)(I) AND 11.3(C)(V)
SHALL NOT TERMINATE AND SHALL CONTINUE WITHOUT TIME LIMIT; 11.3(C)(II),
11.3(C)(III) AND 11.3(C)(IV) SHALL TERMINATE SIX MONTHS AFTER CLOSING; AND
11.3(C)(VI) SHALL CONTINUE IN FORCE AND EFFECT UNTIL THE TERMINATION OF THE
SURVIVAL PERIOD OF EACH OF THE OTHER SELLER’S INDEMNIFICATION OBLIGATIONS IN
11.3(C)(I)-11.3(C)(V), INCLUSIVE.


(D)                         THE CONFIDENTIALITY AGREEMENT SHALL SURVIVE CLOSING.

49


--------------------------------------------------------------------------------





(E)                          EXCEPT AS PROVIDED ABOVE, ALL OTHER PROVISIONS IN
THIS AGREEMENT SHALL TERMINATE AT CLOSING EXCEPT FOR THE FOLLOWING PROVISIONS
WHICH SHALL SURVIVE CLOSING:

(I)                                     SECTION 7.5 - PROHIBITION AGAINST PUBLIC
ANNOUNCEMENTS

(II)                                  SECTION 7.11 - FURTHER ASSURANCES

(III)                               SECTION 9.4 – CLOSING PAYMENT AND
POST-CLOSING PURCHASE PRICE ADJUSTMENTS

(IV)                              SECTION 11.1 - RECEIPTS

(V)                                 SECTION 11.2 - EXPENSES

(VI)                              SECTION 11.4 - INDEMNIFICATION ACTIONS

(VII)                           SECTION 11.7 - INDEPENDENT INVESTIGATION

(VIII)                        SECTION 11.8 - DISCLAIMER REGARDING INFORMATION

(IX)                                SECTION 11.9 - WAIVER OF TRADE PRACTICES
ACTS

(X)                                   SECTION 11.10 - POST-CLOSING AUDIT RIGHTS

(XI)                                SECTION 12.5 - CHANGE OF NAME

(XII)                             SECTION 12.7 - GOVERNING LAW


SECTION 11.6                     RECORDING.

As soon as practicable after Closing, Purchaser shall record the (i) Assignment
and Bill of Sale in the appropriate counties as well as with all appropriate
governmental agencies, (ii) forms prescribed by the applicable Governmental Body
to transfer status of operator from Seller to Purchaser with respect to Seller
Operated Assets that are wholly owned by Seller, and (iii) assignments necessary
to convey to Purchaser all federal or state leases, if any, in the form as
prescribed by the applicable Governmental Body and provide Seller with copies of
all recorded or approved instruments.


SECTION 11.7                     INDEPENDENT INVESTIGATION.

In making the decision to enter into this Agreement and consummate the
transactions contemplated hereby, Purchaser has relied exclusively on
Purchaser’s own investigation and analysis of the condition, value,
characteristics and qualities of the Assets. Seller hereby expressly disclaims
and negates any representation or warranty, express, implied, at common law, by
statute or otherwise, other than the warranty made in Section 3.1, the express
representations and warranties made in Article 5, the certificate of Seller to
be delivered pursuant to Section 9.2(c) and the special warranty of title in the
Assignment and Bill of Sale relating to the Assets.

50


--------------------------------------------------------------------------------





SECTION 11.8                     DISCLAIMER REGARDING INFORMATION.

Except as set forth in this Agreement, Seller hereby expressly negates and
disclaims, and Purchaser hereby waives and acknowledges that Seller has not
made, any representation or warranty, express or implied, relating to (a) the
accuracy, completeness or materiality of any information, Records, data or other
materials (written or oral) now, heretofore, or hereafter furnished to Purchaser
by or on behalf of Seller or (b) production rates, recompletion or rework
opportunities, decline rates, geological or geophysical data or interpretations,
the quality, quantity, recoverability or cost of recovery of any Hydrocarbon
reserves, any product pricing assumptions, or the ability to sell or market any
Hydrocarbons after Closing.


SECTION 11.9                     WAIVER OF TRADE PRACTICES ACTS.


(A)                          THE PURCHASER’S RIGHTS AND REMEDIES WITH RESPECT TO
THIS AGREEMENT AND WITH RESPECT TO ALL ACTS OR PRACTICES OF SELLER, PAST,
PRESENT OR FUTURE, IN CONNECTION WITH THIS AGREEMENT SHALL BE GOVERNED BY LEGAL
PRINCIPLES OTHER THAN THE DTPA. PURCHASER HEREBY WAIVES THE APPLICABILITY OF THE
DTPA TO THIS AGREEMENT AND ANY AND ALL DUTIES, RIGHTS OR REMEDIES THAT MIGHT BE
IMPOSED BY THE DTPA, WHETHER SUCH DUTIES, RIGHTS AND REMEDIES ARE APPLIED
DIRECTLY BY THE DTPA ITSELF OR INDIRECTLY IN CONNECTION WITH OTHER STATUTES;
PROVIDED, HOWEVER, PURCHASER DOES NOT WAIVE SECTION 17.555 OF THE DTPA.


(B)                         PURCHASER EXPRESSLY RECOGNIZES THAT THE PRICE FOR
WHICH SELLER HAS AGREED TO PERFORM SELLER’S OBLIGATIONS UNDER THIS AGREEMENT HAS
BEEN PREDICATED UPON THE INAPPLICABILITY OF THE DTPA AND PURCHASER’S AGREEMENT
TO WAIVE THE APPLICABILITY OF THE DTPA. PURCHASER FURTHER RECOGNIZES THAT
SELLER, IN DETERMINING TO PROCEED WITH THE ENTERING INTO OF THIS AGREEMENT, HAS
EXPRESSLY RELIED ON SUCH WAIVER BY PURCHASER AND THE INAPPLICABILITY OF THE
DTPA.


SECTION 11.10               POST-CLOSING AUDIT RIGHTS.

Following Closing, Seller shall have the same rights of a non-operator as
Purchaser has under joint operating agreements covering the Assets to audit the
books and records of the operators of any of the Assets. Seller shall be
entitled to collect from operators all amounts claimed due for any period of
time prior to the Effective Time as a result of audits.


ARTICLE XII
MISCELLANEOUS


SECTION 12.1                     COUNTERPARTS.

This Agreement may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement.


SECTION 12.2                     NOTICE.

All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
facsimile or by registered or certified mail, postage prepaid, as follows:

51


--------------------------------------------------------------------------------




If to Seller:

Smith Production Inc.
14425 Torrey Chase, Suite 190
Houston, Texas 77014
Attention: Glenn R. Smith

Telephone: 281.583.0196
Facsimile: 281.893.6396

If to Purchaser:

Edge Petroleum Exploration Company
Attention: Robert C. Thomas
1301 Travis, Suite 2000
Houston, TX  77002

Telephone: (713) 427-8814
Telecopy: (713) 654-8910

Either Party may change its address by notice to the other in the manner set
forth above. All notices shall be deemed to have been duly given at the time of
receipt by the party to which such notice is addressed.


SECTION 12.3                     BINDING AGREEMENT.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


SECTION 12.4                     EXPENSES.

All expenses incurred by Seller in connection with or related to the
authorization, preparation or execution of this Agreement, the Assignment and
Bill of Sale delivered hereunder and the Exhibits hereto, and all other matters
related to the Closing, including without limitation, all fees and expenses of
counsel, accountants and financial advisers, shall be borne solely and entirely
by the party incurring same.


SECTION 12.5                     CHANGE OF NAME.

As promptly as practicable, but in any case within thirty (30) days after the
Closing Date, Purchaser shall eliminate Seller’s name and any variants thereof
from the Assets acquired pursuant to this Agreement and, except with respect to
such grace period for eliminating existing usage, Purchaser shall have no right
to use any logos, trademarks or trade names belonging to Seller or any of its
Affiliates.

52


--------------------------------------------------------------------------------





SECTION 12.6                     CONSTRUCTION.

Both Seller and Purchaser have had (i) substantial input into the drafting and
preparation of this Agreement and (ii) the opportunity to exercise business
discretion in relation to the negotiation of the details of the transaction
contemplated hereby. This Agreement is the result of arm’s-length negotiations
from equal bargaining positions and shall not be construed against either party.


SECTION 12.7                     GOVERNING LAW.

This Agreement and the legal relations between the parties shall be governed by
and construed in accordance with the laws of the State of Texas without regard
to principles of conflicts of laws otherwise applicable to such determinations.


SECTION 12.8                     CAPTIONS.

The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.


SECTION 12.9                     WAIVERS.

Any failure by any party or parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the party or parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.


SECTION 12.10               ASSIGNMENT.

No party shall assign all or any part of this Agreement, nor shall any party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other party and any assignment or delegation made without
such consent shall be void.


SECTION 12.11               ENTIRE AGREEMENT.

The Confidentiality Agreement, this Agreement and the documents to be executed
hereunder and the Exhibits attached hereto constitute the entire agreement
between the parties pertaining to the subject matter hereof, and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties pertaining to the subject matter hereof.


SECTION 12.12               AMENDMENT.


(A)                          THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY
AN AGREEMENT IN WRITING EXECUTED BY BOTH PARTIES.

53


--------------------------------------------------------------------------------





(B)                         NO WAIVER OF ANY RIGHT UNDER THIS AGREEMENT SHALL BE
BINDING UNLESS EXECUTED IN WRITING BY THE PARTY TO BE BOUND THEREBY.


SECTION 12.13               NO THIRD-PARTY BENEFICIARIES.

Nothing in this Agreement shall entitle any Person other than Purchaser and
Seller to any claims, cause of action, remedy or right of any kind.


SECTION 12.14               REFERENCES.

In this Agreement:


(A)                          REFERENCES TO ANY GENDER INCLUDE A REFERENCE TO ALL
OTHER GENDERS;


(B)                         REFERENCES TO THE SINGULAR INCLUDE THE PLURAL, AND
VICE VERSA;


(C)                          REFERENCE TO ANY ARTICLE OR SECTION MEANS AN
ARTICLE OR SECTION OF THIS AGREEMENT;


(D)                         REFERENCE TO ANY EXHIBIT MEANS AN EXHIBIT THAT IS
INCORPORATED INTO AND MADE A PART OF THIS AGREEMENT;


(E)                          UNLESS EXPRESSLY PROVIDED TO THE CONTRARY,
“HEREUNDER”, “HEREOF”, “HEREIN” AND WORDS OF SIMILAR IMPORT ARE REFERENCES TO
THIS AGREEMENT AS A WHOLE AND NOT ANY PARTICULAR SECTION OR OTHER PROVISION OF
THIS AGREEMENT; AND


(F)                            “INCLUDE” AND “INCLUDING” SHALL MEAN INCLUDE OR
INCLUDING WITHOUT LIMITING THE GENERALITY OF THE DESCRIPTION PRECEDING SUCH
TERM.


SECTION 12.15               SEVERABILITY

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provisions were
omitted.

54


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by each of the undersigned
as of the date first written above, to be effective as of the Effective Time.

SELLER:

 

PURCHASER:

 

 

 

Smith Production Inc.

 

Edge Petroleum Exploration Company

 

 

 

By:

     /s/ GLENN R. SMITH

 

 

By:

     /s/ JOHN W. ELIAS

 

Name: Glenn R. Smith

 

Name: John W. Elias

Title: President

 

Title: Chairman, President and CEO

Date: November 16, 2006

 

Date: November 16, 2006

 

 

55


--------------------------------------------------------------------------------